Exhibit 10.4

 

--------------------------------------------------------------------------------

 

LIMITED LIABILITY COMPANY AGREEMENT

 

ARCHSTONE PARALLEL RESIDUAL JV, LLC

 

by and between

 

AVB DEVELOPMENT TRANSACTIONS, INC.

 

and

 

EQR-RESIDUAL JV MEMBER, LLC

 

FEBRUARY 27, 2013

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

IN GENERAL

1

 

 

 

Section 1.1

Name

1

 

 

 

Section 1.2

Formation of Limited Liability Company

2

 

 

 

Section 1.3

Agreement; Inconsistencies with Act

2

 

 

 

Section 1.4

Principal Place of Business

2

 

 

 

Section 1.5

Registered Office and Registered Agent

2

 

 

 

Section 1.6

Term

2

 

 

 

Section 1.7

Permitted Businesses

2

 

 

 

Section 1.8

Qualification in Other Jurisdictions; Ongoing Organization Maintenance

4

 

 

 

Section 1.9

Rules of Construction

4

 

 

 

Section 1.10

Title to Company Assets

5

 

 

 

ARTICLE II

DEFINITIONS

5

 

 

 

Section 2.1

Defined Terms

5

 

 

 

ARTICLE III

MEMBERS; MEMBERSHIP INTERESTS; CAPITAL CONTRIBUTIONS; GUARANTEES

15

 

 

 

Section 3.1

One Class of Members

15

 

 

 

Section 3.2

Members of the Company

15

 

 

 

Section 3.3

Capital Contributions and Capital Accounts

15

 

 

 

Section 3.4

Failure to Contribute Capital

16

 

 

 

Section 3.5

Parent Guaranties Delivered to the Members

17

 

 

 

Section 3.6

Parent Guaranties delivered to Third Parties

17

 

 

 

Section 3.7

Members as Creditors

19

 

 

 

Section 3.8

No Right of Withdrawal or Resignation

19

 

 

 

Section 3.9

Limited Liability

19

 

 

 

Section 3.10

No Third Party Rights

19

 

 

 

ARTICLE IV

MANAGEMENT AND CONTROL OF THE COMPANY ASSETS AND THE BUSINESS

20

 

 

 

Section 4.1

Management Committee

20

 

 

 

Section 4.2

Designated Members and Agents; Officers; Transition Team

22

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 4.3

Major Decisions

23

 

 

 

Section 4.4

[Reserved]

23

 

 

 

Section 4.5

[Reserved]

23

 

 

 

Section 4.6

Reserves — General

23

 

 

 

Section 4.7

Contracts With Members

23

 

 

 

Section 4.8

Limited Liability of Management Committee Representatives and Designated Members

24

 

 

 

Section 4.9

Standard of Care of Management Committee Representatives and Designated Members

24

 

 

 

Section 4.10

Transactions between the Company and an Interested Management Committee
Representative or Designated Member

24

 

 

 

Section 4.11

Bank Accounts

24

 

 

 

Section 4.12

Reimbursement of Expenses; Compensation

25

 

 

 

Section 4.13

Reliance by Third Parties

25

 

 

 

Section 4.14

Authorization of the Transactions under the Purchase Agreement and Related
Transactions

26

 

 

 

ARTICLE V

TAXES, ALLOCATIONS AND DISTRIBUTIONS

26

 

 

 

Section 5.1

Allocations and Tax Provisions

26

 

 

 

Section 5.2

Distributions

27

 

 

 

Section 5.3

Withholding

27

 

 

 

ARTICLE VI

ACCOUNTING, RECORDS AND REPORTING

28

 

 

 

Section 6.1

Accounting and Records

28

 

 

 

Section 6.2

Access to Accounting and Other Records

28

 

 

 

Section 6.3

Costs of Audits, Books, Records; Bank Account Information

29

 

 

 

Section 6.4

Tax Returns

29

 

 

 

Section 6.5

Tax Matters Partner

30

 

 

 

ARTICLE VII

INDEMNIFICATION, INSURANCE AND EXCULPATION

30

 

 

 

Section 7.1

Indemnification

30

 

 

 

Section 7.2

Procedures; Survival

31

 

 

 

Section 7.3

Insurance

31

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 7.4

Rights to Rely on Legal Counsel, Accountants

32

 

 

 

ARTICLE VIII

TRANSFER OF MEMBERSHIP INTERESTS; ADMISSION OF ADDITIONAL MEMBERS

32

 

 

 

Section 8.1

Transfer or Assignment of Membership or Manager Interests

32

 

 

 

Section 8.2

Conditions to Transfer by Member

32

 

 

 

Section 8.3

Permitted Transfers

32

 

 

 

Section 8.4

Transfer of Interests in Equity Residential, ERP or AVB

33

 

 

 

Section 8.5

Unauthorized Transfers Void

33

 

 

 

Section 8.6

Admission of Substitute Member; Liabilities

34

 

 

 

Section 8.7

Admission of Additional Members

34

 

 

 

ARTICLE IX

SPECIAL RIGHTS AND OBLIGATIONS OF MEMBERS AND THE COMPANY

34

 

 

 

Section 9.1

[Reserved]

34

 

 

 

Section 9.2

Archstone Real Estate Assets

34

 

 

 

Section 9.3

Other Business Activities of the Members

35

 

 

 

Section 9.4

Indemnification Claims Under Purchase Agreement

35

 

 

 

Section 9.5

[Reserved]

35

 

 

 

Section 9.6

Employees; Transition Plan

35

 

 

 

Section 9.7

[Reserved]

36

 

 

 

Section 9.8

Opportunity in Connection with the Acquisition of Outside Partners’ Interests

36

 

 

 

ARTICLE X

DISSOLUTION AND LIQUIDATION OF THE COMPANY

36

 

 

 

Section 10.1

Events Causing Dissolution

36

 

 

 

Section 10.2

Liquidation and Winding Up

37

 

 

 

ARTICLE XI

REPRESENTATIONS AND WARRANTIES

37

 

 

 

Section 11.1

Representations and Warranties of ERP Member

37

 

 

 

Section 11.2

Representations and Warranties of AVB Member

38

 

 

 

ARTICLE XII

MISCELLANEOUS

39

 

 

 

Section 12.1

Complete Agreement

39

 

 

 

Section 12.2

Governing Law; Venue

39

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

Section 12.3

No Assignment; Binding Effect

40

 

 

 

Section 12.4

Severability

40

 

 

 

Section 12.5

No Partition

40

 

 

 

Section 12.6

Multiple Counterparts

40

 

 

 

Section 12.7

Additional Documents and Acts

40

 

 

 

Section 12.8

TRS Compliance

41

 

 

 

Section 12.9

Amendments

41

 

 

 

Section 12.10

No Waiver

41

 

 

 

Section 12.11

Time Periods

41

 

 

 

Section 12.12

Notices

41

 

 

 

Section 12.13

Dispute Resolution; Mediation

41

 

 

 

Section 12.14

Specific Performance

43

 

 

 

Section 12.15

No Third Party Beneficiary

43

 

 

 

Section 12.16

Waiver of Jury Trial

43

 

 

 

Section 12.17

Cumulative Remedies

43

 

 

 

Section 12.18

Exhibits and Schedules

43

 

 

 

Section 12.19

Interpretation

44

 

 

 

Section 12.20

Survival

44

 

 

 

Section 12.21

Attorneys’ Fees

44

 

 

 

Section 12.22

Confidentiality

44

 

iv

--------------------------------------------------------------------------------


 

LIMITED LIABILITY COMPANY AGREEMENT

 

This Limited Liability Company Agreement (this “Agreement”) is made and entered
into as of February 27, 2013 (the “Effective Date”) between AVB Development
Transactions, Inc., a Maryland corporation (“AVB Member”), and EQR-Residual JV
Member, LLC, a Delaware limited liability company (“ERP Member”).

 

R E C I T A L S

 

A.                                    WHEREAS, AVB (as such term and any other
capitalized term used in this Agreement is defined in Article II), Equity
Residential and ERP have entered into the Purchase Agreement with Seller,
pursuant to which they have agreed to acquire certain assets of Enterprise from
Seller; and

 

B.                                    WHEREAS, AVB, Equity Residential and ERP
have entered into the Buyers Agreement, which sets forth certain understandings
among AVB, Equity Residential and ERP concerning the acquisition of the assets
of Enterprise pursuant to the Purchase Agreement; and

 

C.                                    WHEREAS, the Buyers Agreement provides for
the formation of a joint venture (referred to therein as “Archstone Residual
JV”) and attaches a term sheet setting forth the terms applicable to the
governance of such joint venture (referred to therein as the “Archstone Residual
JV Term Sheet”) which are to be set forth in a definitive joint venture
agreement (referred to therein as the “Definitive Archstone Residual JV
Agreement”); and

 

D.                                    WHEREAS, AVB Member is a wholly-owned
subsidiary of AVB and ERP Member is a wholly-owned subsidiary of ERP; and

 

E.                                     WHEREAS, exclusively with respect to the
Company Assets, AVB Member and ERP Member desire to form the Company and to set
forth in this Agreement the definitive terms for the governance of the Company,
in furtherance of the provisions of the Buyers Agreement calling for the
formation of “Archstone Residual JV” and the execution and delivery of the
Definitive Archstone Residual JV Agreement consistent with the Archstone
Residual JV Term Sheet.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, AVB Member and ERP Member hereby agree as
follows:

 

ARTICLE I

 

IN GENERAL

 

Section 1.1                                   Name.

 

The name of the limited liability company is Archstone Parallel Residual JV, LLC
(the “Company”).

 

1

--------------------------------------------------------------------------------


 

Section 1.2                                   Formation of Limited Liability
Company.

 

The Company was duly formed upon the filing of a certificate of formation of the
Company with the Secretary of State of the State of Delaware on February 15,
2013, which certificate sets forth the information required by Section 18-201 of
the Delaware Limited Liability Company Act (the “Certificate of Formation”). 
Michelle La Pelle, as an “authorized person” within the meaning of the Act, has
executed, delivered and filed the Certificate of Formation of the Company with
the Secretary of State of the State of Delaware, such execution, delivery and
filing being hereby ratified and approved by the Members.  Upon the filing of
the Certificate of Formation with the Secretary of State of the State of
Delaware, such person’s powers as an “authorized person” ceased.

 

Section 1.3                                   Agreement; Inconsistencies with
Act.

 

(a)                                 This Agreement constitutes the “limited
liability company agreement” of the Company within the meaning of the Act.

 

(b)                                 This Agreement shall govern the relationship
of the Members, except to the extent a provision of this Agreement is expressly
prohibited under the Act.  If any provision of this Agreement is prohibited
under the Act, this Agreement shall be considered amended to the least degree
possible in order to make such provision effective under the Act.

 

Section 1.4                                   Principal Place of Business.

 

The principal place of business of the Company shall be c/o Equity Residential,
Two North Riverside Plaza, Suite 400, Chicago, Illinois 60606.  The Company may
locate its place of business at any other place or places as may be Approved by
the Members from time to time.

 

Section 1.5                                   Registered Office and Registered
Agent.

 

The Company’s initial registered office shall be at the office of its registered
agent at 1209 Orange Street, Wilmington, Delaware 19801, and the name of its
initial registered agent is The Corporation Trust Company.  The registered
office and registered agent may be changed with the Approval of the Members from
time to time by filing the address of the new registered office and/or the name
of the new registered agent with the Secretary of State of the State of Delaware
pursuant to the Act.

 

Section 1.6                                   Term.

 

The term of existence of the Company (the “Term”) shall continue until the
Company is terminated, dissolved or liquidated in accordance with this Agreement
and the Act.

 

Section 1.7                                   Permitted Businesses.

 

(a)                                 The business of the Company shall be: (i) to
acquire (in accordance with the Purchase Agreement and the Buyers Agreement),
own, manage, operate, improve, develop, sell and otherwise deal with the Company
Assets, and any other assets that may, from time to time, be acquired by the
Company pursuant to this Agreement, directly or through Subsidiary Entities;

 

2

--------------------------------------------------------------------------------


 

(ii) to incur, assume, pay, perform, discharge, satisfy, settle or otherwise
resolve any liabilities that may, from time to time, be incurred by the Company
pursuant to this Agreement, directly or through Subsidiary Entities; and
(iii) to do all other lawful acts and things as may be necessary, desirable,
expedient, convenient for or incidental to the furtherance and accomplishment of
the foregoing objectives and purposes and for the protection and benefit of the
Company.  The Company shall not engage in any other business without the
Approval of the Members.

 

(b)                                 In connection with the Company’s business,
the Company shall have the power and authority, subject to any Approval of the
Members or Approval of the Management Committee required under this Agreement:

 

(i)                               to acquire, hold and dispose of any real or
personal property;

 

(ii)                            to borrow money from banks, other lending
institutions, Members, or Affiliates of Members, and in connection therewith, to
hypothecate, encumber and grant security interests in the assets of the Company
to secure repayment of the borrowed sums;

 

(iii)                         to purchase liability and other insurance to
protect the Company’s property and business and to protect the assets of the
Members and Management Committee Representatives;

 

(iv)                        to invest any Company funds temporarily (by way of
example but not limitation) in demand deposits, money-market mutual funds,
short-term governmental obligations, commercial paper or other investments;

 

(v)                           to sell or otherwise dispose of any, all or
substantially all of the assets of the Company;

 

(vi)                        to execute all instruments and documents, including,
without limitation, checks; drafts; notes and other negotiable instruments;
mortgages or deeds of trust; security agreements; financing statements;
documents providing for the acquisition, mortgage or disposition of the
Company’s property; assignments; bills of sale; leases; contracts; partnership
agreements, operating agreements of other limited liability companies; and any
other instruments or documents necessary to conduct the business of the Company;

 

(vii)                     to employ accountants, legal counsel, managing agents
or other experts to perform services for the Company and to compensate them from
Company funds;

 

(viii)                  to enter into any and all other agreements, with any
other Person as may be necessary or appropriate to the conduct of the Company’s
business; and

 

(ix)                        to do and perform all other acts as may be necessary
or appropriate to the conduct of the Company’s business.

 

(c)                                  In connection with the formation of the
Company and the execution of this Agreement, on or prior to the date hereof, the
Company acquired the interests in certain Subsidiary Entities certain of which
may be reflected on the organizational chart that is or may hereafter be
attached hereto as Schedule A, and the Members hereby authorize ERP Member as

 

3

--------------------------------------------------------------------------------


 

the Designated Member to execute such documents and instruments, deliver such
notices, make such filings and take such other acts as it may consider to be
necessary to reflect in any official records in accordance with applicable legal
requirements the acquisition by the Company of ownership or control over such
Subsidiary Entities or otherwise further to effectuate the acquisition by the
Company of ownership or control over such Subsidiary Entities.

 

Section 1.8                                   Qualification in Other
Jurisdictions; Ongoing Organization Maintenance.

 

ERP Member as the Designated Member is authorized to cause the Company to be
qualified or registered as required under applicable laws in any jurisdiction in
which the Company transacts business and to execute, deliver and file any
certificates and documents necessary to effect such qualification or
registration.  ERP Member as the applicable Designated Member is authorized to
cause the Company to comply with all applicable requirements of the State of
Delaware for the filing of annual statements with the Secretary of State of the
State of Delaware, and shall be responsible for the maintenance of minute books
and the organizational documents of the Company.

 

Section 1.9                                   Rules of Construction.

 

The following rules of construction shall apply to this Agreement:

 

(a)                                 Unless otherwise specifically and expressly
limited in the context, any reference herein to a decision, determination, act,
action, exercise of a right, power or privilege, or other procedure by a Member
or Management Committee Representative shall mean and refer to the decision,
determination, act, action, exercise of a right, power, privilege, or other
procedure by the Member or Management Committee Representative in its sole and
absolute discretion acting in the best interests of such Member (or, in the case
of a Management Committee Representative, the best interests of the Member which
appointed such Management Committee Representative) and not as a fiduciary for
the Company or the other Member.

 

(b)                                 All references in this Agreement to
“Dollars” as a unit of currency shall be deemed a reference to United States
dollars and United States currency.

 

(c)                                  Unless explicitly stated to the contrary,
the term “includes”, “including” and other expressions of inclusion shall be
construed in each instance to mean “includes without limitation”, “including but
not limited to” or other phraseology denoting the non-exclusive nature of the
item to which reference is being made.

 

(d)                                 The Members acknowledge that, as identified
pursuant to express statements that appear on the face or cover page of certain
schedules attached to this Agreement, certain schedules attached to this
Agreement are incomplete or have been left blank.  In such cases, the references
to such schedule in this Agreement shall be disregarded (except for the
provisions which are included in such schedule as attached hereto on the date
hereof) unless and until the Management Committee or Members Approve the form of
the complete, final form of the schedule that is to be considered so referenced
herein.

 

4

--------------------------------------------------------------------------------


 

Section 1.10                            Title to Company Assets.

 

All Company assets, whether real or personal, tangible or intangible, shall be
deemed to be owned by the Company as an entity, and no Member, individually,
shall have any direct ownership interest in such property.

 

ARTICLE II

 

DEFINITIONS

 

Section 2.1                                   Defined Terms.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Accountants” means the independent certified public accountants Approved by the
Members and engaged from time to time by the Company for purposes of reviewing
or auditing the Company’s financial statements and performing such other
services as are required to be performed by the Accountants by this Agreement.

 

“Act” means the Delaware Limited Liability Company Act, as amended or superseded
from time to time.

 

“Additional Capital Requested Amount” has the meaning set forth in
Section 3.3(b).

 

“Adjusted Asset Value” means, with respect to any asset of the Company, such
adjusted basis of such asset for federal income tax purposes, except as follows:

 

(i)                               The Adjusted Asset Value of any asset
contributed to the Company by a Member shall be the gross fair market value of
such asset as determined jointly by the Management Committee and the
contributing Member, in their joint and reasonable discretion.

 

(ii)                            If the Management Committee reasonably
determines that an adjustment is necessary or appropriate to reflect the
relative Proportionate Shares of the Members in the Company, the Adjusted Asset
Values of all Company assets shall be adjusted to equal their gross fair market
value, as determined by the Management Committee, taking Section 7701(g) of the
Code into account, as of the following times:  (a) a Capital Contribution (other
than a de minimis capital contribution) to the Company by a new or existing
Member; (b) any distribution by the Company to an Member of more than a de
minimis amount of Company property (other than cash); (c) any distribution by
the Company to an Member of more than a de minimis amount of cash in connection
with the redemption of all or a portion of a Member’s Membership Interest in the
Company; and (d) at such other times as the Management Committee reasonably
determines necessary or advisable in order to comply with Treasury Regulations
Sections 1.704-1(b) and 1.704-2.

 

(iii)                         The Adjusted Asset Values of Company property
shall be increased (or decreased) to reflect any adjustments to the adjusted
basis of such assets pursuant to Section 734(b) or 743(b) of the Code, but only
to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to Section 1.704-1(b)(2)(iv)(m) of the Treasury

 

5

--------------------------------------------------------------------------------


 

Regulations; provided, however, that Adjusted Asset Values shall not be adjusted
pursuant to this paragraph to the extent that the Management Committee
reasonably determines that an adjustment pursuant to paragraph (ii) above is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this paragraph (iii).

 

(iv)        The Adjusted Asset Value of an asset shall be adjusted by the
Depreciation taken into account with respect to such asset, for purposes of
computing Profits and Losses.

 

Any determination to be made by the Management Committee pursuant to this
definition shall be made with the Approval of the Management Committee.

 

“Adjusted Capital Account” means, with respect to any Member, such Member’s
Capital Account as of the end of the relevant Fiscal Year, after giving effect
to the following adjustments:  (i) credit to such Capital Account any amounts
which such Member is obligated or treated as obligated to restore with respect
to any deficit balance in such Capital Account pursuant to
Section 1.704-1(b)(2)(ii)(c) of the Treasury Regulations, or is deemed to be
obligated to restore with respect to any deficit balance pursuant to the
penultimate sentences of Sections 1.704-2(g)(1) and 1.704-2(i)(5) of the
Treasury Regulations; and (ii) debit to such Capital Account the items described
in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).  The foregoing definition
of Adjusted Capital Account is intended to comply with the provisions of
Section 1.704-1(b)(2)(ii)(d) of the Treasury Regulations and shall be
interpreted consistently therewith.

 

“Affiliate” or “Affiliated” means, with respect to any Person, (i) any Person
who directly or indirectly through one or more intermediaries controls, is
controlled by, or is under common control with such Person, or (ii) any Person
in which such Person has, directly or indirectly, a twenty five percent (25%) or
more ownership or beneficial interests.  A Person shall be deemed to control a
Person if it owns, directly or indirectly, at least twenty five percent (25%) of
the ownership interest in such Person or otherwise has the power to direct the
management, operations or business of such Person.  Notwithstanding the
foregoing, an Affiliate of the Company that is controlled by the Company shall
not be deemed to be an Affiliate of any Member for any of the purposes of this
Agreement.

 

“Agreement” means this Limited Liability Company Agreement and any amendments
hereto.

 

“Approval of the Management Committee,” “Approval by the Management Committee”
or similar phrases means the unanimous approval of the AVB Representatives and
ERP Representatives excluding, with respect to any matter as to which a Capital
Defaulting Member has no approval rights pursuant to Section 3.4, the Management
Committee Representatives appointed by the Capital Defaulting Member.

 

“Approval of the Members,” “Approval by the Members” or similar phrases means
the unanimous approval of the Members, excluding, with respect to any matter as
to which a Capital Defaulting Member has no approval rights pursuant to
Section 3.4, such Capital Defaulting Member.

 

6

--------------------------------------------------------------------------------


 

“Archstone Subsidiaries” means the subsidiaries acquired, directly or
indirectly, by the Company and Residual JV from Enterprise pursuant to the
Purchase Agreement and the Buyers Agreement.  The Archstone Subsidiaries are or
may hereafter be listed on Schedule B.

 

“Asset Option Expiration Date” means the “Asset Option Expiration Date,” if any,
established for the Germany Portfolio pursuant to the Residual JV Agreement.

 

“Authorized Administrative Action” means any of the administrative actions,
decisions or transactions which a Designated Member has the authority to
undertake pursuant to this Agreement without the Approval of the Management
Committee or Members hereunder.

 

“AVB” means AvalonBay Communities, Inc., a Maryland corporation, and its
successors and permitted assigns.

 

“AVB Member” has the meaning set forth in the introductory paragraph of this
Agreement and includes its successors and permitted assigns.

 

“AVB Representatives” has the meaning set forth in Section 4.1(a).

 

“Business Day” means any day excluding a Saturday, Sunday or any other day
during which there is no scheduled trading on the New York Stock Exchange.

 

“Buyers Agreement” means that certain Joint Buyers Agreement, dated as of
November 26, 2012, among Equity Residential, ERP and AVB.

 

“Capital Account” means the capital account established on behalf of each Member
on the books of the Company.  In general, the Capital Account of each Member
shall be initially credited with the amount of such Member’s initial Capital
Contribution to the Company, as set forth on Schedule C.  Thereafter, each such
Member’s Capital Account shall be increased by (a) the amount of money
contributed by such Member to the Company, (b) the Adjusted Asset Value of any
property contributed by such member to the Company (net of liabilities securing
such contributed property that the Company is considered to assume or take
subject to under Section 752 of the Code), and (c) allocations to such Member of
Profits and other items of book income and gain, and is decreased by (d) the
amount of money distributed to the Member by the Company, (e) the Adjusted Asset
Value of property distributed by the Company to the Member (net of liabilities
securing such distributed property that the Member is considered to assume or
take subject to under Section 752 of the Code) and (f) allocations to such
Member of Losses and other items of book loss and deduction, and is otherwise
adjusted in accordance with the additional rules set forth in Treasury
Regulations Section 1.704-1(b)(2)(iv).  The Capital Accounts shall also be
adjusted (x) as reasonably determined by the Management Committee, to reflect
any redemption, forfeiture or transfer of Membership Interests, and (y) in
accordance with Treasury Regulations Section 1.704-1(b)(2)(iv)(m).  It is the
intent of the Members that the Capital Accounts of all Members be determined and
maintained in accordance with the principles of Treasury Regulations
Section 1.704-1(b)(2)(iv) at all times throughout the full term of the Company. 
Accordingly, the Management Committee is authorized to make any other
adjustments to the Capital Accounts so that the Capital Accounts and allocations
thereto comply with said Section of the Treasury Regulations, provided that such
adjustments do not have a material adverse effect on any Member.  Any
determination to be made by the Management

 

7

--------------------------------------------------------------------------------


 

Committee pursuant to this definition shall be made with the Approval of the
Management Committee.

 

“Capital Contribution” means any contribution to the capital of the Company in
cash or other assets or property by a Member in accordance with Article III.

 

“Capital Default Amount” has the meaning set forth in Section 3.4.

 

“Capital Default Loan” has the meaning set forth in Section 3.4(a).

 

“Capital Defaulting Member” has the meaning set forth in Section 3.4.

 

“Capital Transaction” means the sale, financing, refinancing, total or partial
destruction, condemnation or other disposition of any Company Asset.

 

“Certificate of Formation” has the meaning set forth in Section 1.2 of this
Agreement.

 

“Change in Board Control” means, with respect to any Person, during any period
beginning on or after the date hereof, individuals who at the beginning of such
period constituted such Person’s board of directors (or equivalent governing
body), and any new member of such board whose nomination to or election by such
board was approved by a vote of at least a majority of the board members then
still in office who either were board members at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of such board.

 

“Code” means the Internal Revenue Code of 1986 as amended, or corresponding
provisions of subsequent superseding federal revenue laws.

 

“Company” has the meaning set forth in Section 1.1.

 

“Company Assets” means the assets, interests, rights and claims acquired,
directly or indirectly, by the Company pursuant to the Purchase Agreement and
the Buyers Agreement, representing an interest in the Germany Portfolio.

 

“Company Minimum Gain” means “partnership minimum gain” set forth in
Section 1.704-2(b)(2) of the Treasury Regulations.

 

“Contingent Obligation” means (a) any Guaranty Obligation or (b) any direct or
indirect obligation or liability, contingent or otherwise, incurred pursuant to
any Rate Contract.

 

“Covered Person” has the meaning set forth in Section 7.1.

 

“Depreciation” means, with respect to any Company asset for any Fiscal Year or
other period, the depreciation, depletion or amortization, as the case may be,
allowed or allowable for federal income tax purposes in respect of such asset
for such fiscal year or other period; provided, however, that if there is a
difference between the Adjusted Asset Value and the adjusted tax basis of such
asset, Depreciation means with respect to such asset “book depreciation,
depletion or amortization” as determined under Treasury Regulations

 

8

--------------------------------------------------------------------------------


 

Section 1.704-1(b)(2)(iv)(g)(3); provided however that, if any property has a
zero adjusted basis for federal income tax purposes, Depreciation may be
determined under any reasonable method selected by the Management Committee.

 

“Designated Member” has the meaning set forth in Section 4.2(a).

 

“Discussion Period” has the meaning set forth in Section 12.13.

 

“Dissolution Event” has the meaning set forth in Section 10.1.

 

“Distributable Cash” means, for any period, the excess, if any, of (a) the
aggregate Gross Receipts during such period of any kind and description over
(b) the sum of the aggregate Expenditures paid during such period, subject to
the reserve requirements set forth in Section 4.6.

 

“Economic Capital Account” means, with respect to any Member, such Member’s
Capital Account as of the date of determination, after crediting to such Capital
Account any amounts that the Member is deemed obligated to restore under
Treasury Regulations Section 1.704-2.

 

“Enterprise” means Archstone Enterprise LP, a Delaware limited partnership.

 

“Entity” means any general partnership, limited partnership, corporation,
limited liability company, limited liability partnership, joint venture, trust,
business trust, cooperative or association or other comparable business entity.

 

“Equity Residential” means Equity Residential, a Maryland real estate investment
trust, and its successors and permitted assigns.

 

“ERP” means ERP Operating Limited Partnership, an Illinois limited partnership,
and its successors and permitted assigns.

 

“ERP Member” has the meaning set forth in the introductory paragraph of this
Agreement and includes its successors and permitted assigns.

 

“ERP Representatives” has the meaning set forth in Section 4.1(a).

 

“Expenditures” means, for any period, the sum of all cash expenditures or
reserves during such period (determined on a consolidated basis for the Company
and all Subsidiary Entities) including, without limitation:  (i) all cash
expenditures for operating expenses, (ii) principal, interest, fees, debt
service payments and other payments on account of any indebtedness,
(iii) expenditures for capital improvements and other expenses of a capital
nature with respect to any Company Asset, (iv) additions to reserves pursuant to
Section 4.6, (v) any and all expenditures related to any acquisition,
development, sale, disposition, financing or refinancing of any Company Asset or
other capital asset, (vi) any other expenses incurred in connection with the
Company’s business, and (vii) any organizational expenses incurred by or on
behalf of the Company (but not any costs or expenses incurred by ERP Member or
AVB Member in connection with the formation of the Company and its Subsidiary
Entities as

 

9

--------------------------------------------------------------------------------


 

applicable, including the costs and expenses incurred in connection with the
negotiation, execution and delivery of this Agreement, which costs and expenses
shall be the sole responsibility of ERP Member and AVB Member, respectively). 
In no event shall any deduction be made for non-cash expenses such as
depreciation or amortization.

 

“Extraordinary Transaction” has the meaning set forth in Section 8.4.

 

“Fiscal Year” means the Company’s fiscal year.  The Company’s fiscal year shall
be its taxable year.  The Company’s taxable year shall be the calendar year,
unless otherwise required by the Code or Treasury Regulations, or other
applicable law in the case of the Company’s taxable year(s) for foreign, state
or local tax purposes, as reasonably determined by the Management Committee.

 

“Funding Notice” has the meaning set forth in Section 3.3(b).

 

“Germany Portfolio” means the Germany I Portfolio, any other German multi-family
assets that are owned by entities acquired, directly or indirectly, from
Enterprise pursuant to the Purchase Agreement and the Buyers Agreement, and the
Germany II Entities.  The Members intend to wind up and dissolve the Germany II
Entities.

 

“Germany I Portfolio” means the interests acquired, directly or indirectly, by
the Company from Enterprise pursuant to the Purchase Agreement and the Buyers
Agreement in and to ASN Holdings LLC (a 10% interest), Archstone Holdings
Germany LLC (a 10% interest) and Archstone Management Germany LLC (a 50.1%
interest), the principal assets of which (directly or indirectly) are interests
in U.S. and foreign subsidiaries that own apartment projects located in Germany
that are more particularly described in Schedule D attached hereto.

 

“Germany II Entities” means the interests acquired, directly or indirectly, from
Enterprise pursuant to the Purchase Agreement and the Buyers Agreement in and to
Archstone Holdings Germany II LLC, Archstone Management Germany II LLC and their
direct or indirect subsidiaries.

 

“Governmental Authority” means any governmental or political subdivision,
whether federal, state, local or foreign, or any agency or instrumentality of
any such government or political subdivision, or any federal, state, local or
foreign court, authority, tribunal, department, bureau or commission, in each
case having jurisdiction over the matter.

 

“Gross Receipts” means, for any period, any and all cash receipts (including,
without limitation, gross proceeds resulting from a Capital Transaction) during
such period (determined on a consolidated basis for the Company and all
Subsidiary Entities), including, without limitation, Capital Contributions and
amounts released from (or paid from) reserves.

 

“Guaranty Equalization Payment” has the meaning set forth in Section 3.6(b).

 

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability of that Person with respect to, or the pledge or encumbrance by that
Person of any of its property as collateral for, any Indebtedness, lease,
dividend, letter of credit or other obligation (the “primary obligation”) of
another Person (the “primary obligor”), including any obligation of that

 

10

--------------------------------------------------------------------------------


 

Person, whether or not contingent, (a) to purchase, repurchase or otherwise
acquire such primary obligations or any property constituting direct or indirect
security therefor, or (b) to advance or provide funds (i) for the payment or
discharge of any such primary obligation, or (ii) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor, or (c) to purchase securities, other properties or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) on account of any letter of credit issued to any creditor or
obligee of the primary obligor or (e) otherwise to assure or hold harmless the
holder of any such primary obligation against loss in respect thereof.

 

“Hypothetical Liquidation” shall mean a hypothetical liquidation of the Company
in accordance with the terms of this Agreement that includes (i) a sale of all
of the assets of the Company for cash at prices equal to their Adjusted Asset
Values and (ii) the cash contribution by the Members of the aggregate maximum
amounts, if any, that the Members would be required to contribute to the Company
under this Agreement as and to the extent such amounts would be needed to pay
all partnership recourse liabilities.

 

“Indebtedness” of any Person means without duplication, (a) all indebtedness for
borrowed money, (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, (c) all reimbursement
obligations with respect to surety bonds, letters of credit, bankers’
acceptances and similar instruments (in each case, to the extent
non-contingent), (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, (e) all indebtedness created or arising under any
conditional sale or other title retention agreement, or incurred as financing,
in either case with respect to properties acquired by the Person (even though
the rights and remedies of the seller or bank under such agreement in the event
of default are limited to repossession or sale of such properties), and (f) all
obligations under capital leases, (g) all indebtedness referred to in clauses
(a) through (f) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any lien upon
or in any property (including accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness.

 

“Indemnified Losses” has the meaning set forth in Section 7.1 of this Agreement.

 

“JAMS” has the meaning set forth in Section 12.13.

 

“Major Decision” means (i) any decision which requires the unanimous consent of
the members of the Subsidiary Entities in which the Company directly holds an
interest or (ii) any decision that would create any material liability,
obligation, cost or expense for the Company, or that would involve any other
material transaction involving the Company or the Company Assets.  Authorized
Administrative Actions in accordance with this Agreement shall not be deemed to
be “Major Decisions.”

 

“Management Committee” has the meaning set forth in Section 4.1(a).

 

“Management Committee Representative” has the meaning set forth in
Section 4.1(a).

 

11

--------------------------------------------------------------------------------


 

“Member” or “Members” means AVB Member, ERP Member or any successors or
Substitute Members thereto.

 

“Member Nonrecourse Debt” means “partner nonrecourse debt” as set forth in
Treasury Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Deductions” means “partner nonrecourse deductions” as set
forth in Treasury Regulations Section 1.704-2(i)(2).

 

“Membership Interest” means the entire ownership interest of a Member in the
Company at any particular time, including all economic rights and voting rights
of the Member in the Company, the right of such Member to any and all benefits
to which a Member may be entitled as provided in this Agreement and under law,
and the obligations of such Member to comply with all of the terms and
provisions set forth in this Agreement and under applicable law.

 

“Minimum Gain Attributable to Member Nonrecourse Debt” means “partner
nonrecourse debt minimum gain” as determined in accordance with Treasury
Regulations Section 1.704-2(i)(2).

 

“Nonrecourse Deductions” has the meaning set forth in Treasury Regulations
Sections 1.704-2(b)(1) and (c).

 

“Nonrecourse Liabilities” has the meaning set forth in Treasury Regulations
Section 1.704-2(b)(3).

 

“Outside Partner” means, with respect to any Outside Partnership, any Third
Party Entity that is a partner or member in such Outside Partnership.

 

“Outside Partnership” means (a) any partnership, limited liability company or
fund between (i) the Company or any Subsidiary Entity and (ii) one or more Third
Party Entities, and (b) any subsidiaries of any Outside Partnerships.

 

“Outside Partnership Agreement” means the partnership agreement, limited
liability company agreement or fund documentation governing an Outside
Partnership.

 

“Over-Guarantying Member” has the meaning set forth in Section 3.6(b).

 

“Parent” means (a) in relation to ERP Member, ERP, and (b) in relation to AVB
Member, AVB.

 

“Parent Guaranty” means (a) that certain Guaranty, of even date herewith,
executed and delivered by ERP in favor of AVB Member (but not any other person),
pursuant to which ERP has guaranteed the obligations of ERP Member to fund its
Capital Contributions to the Company and to pay and perform its other
obligations under this Agreement, and (b) that certain Guaranty, of even date
herewith, executed and delivered by AVB in favor of ERP Member (but not any
other person), pursuant to which AVB has guaranteed the obligations of AVB
Member to fund its Capital Contributions to the Company and to pay and perform
its other obligations under this

 

12

--------------------------------------------------------------------------------


 

Agreement.  The form of each such Parent Guaranty is substantially in the form
of Exhibit 2 attached hereto.

 

“Person” means any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors and assigns of such Person
where the context so permits.

 

“Profits” and “Losses” means, for each Fiscal Year or other period, the
Company’s items of taxable income or loss for such year or other period,
determined in accordance with Section 703(a) of the Code (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Section 703(a)(1) of the Code shall be included in taxable income or
loss), with the following adjustments: (i) any income of the Company that is
exempt from federal income tax and not otherwise taken into account in computing
Profits or Losses shall be added to such taxable income or loss; (ii) any
expenditures of the Company described in Section 705(a)(2)(B) of the Code or
treated as Section 705(a)(2)(B) of the Code expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i) shall be subtracted from such taxable
income or loss; (iii) gain or loss resulting from any disposition of a property
with respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Adjusted Asset Value of the property
disposed of, notwithstanding that the adjusted tax basis of such property
differs from its Adjusted Asset Value; (iv) in lieu of the depreciation,
amortization and other cost recovery deductions taken into account in computing
such taxable income or loss, the Company shall compute such deductions based on
the Depreciation of a property; (v) if the Adjusted Asset Value of an asset is
adjusted pursuant to the definition of Adjusted Asset Value (except with respect
to Depreciation), then the amount of such adjustment shall be treated as an item
of gain or loss and included in the computation of Profits and Losses; and
(vi) items of Company gross income, gains, deductions and losses allocated
pursuant to Sections B(1) through (and including) B(7) of Schedule E shall not
be included in the computation of Profits and Losses.

 

“Proportionate Share” means, unless and until there has been a transfer of an
interest in the Company or an admission of a new Member, with respect to AVB
Member, 40%, and with respect to ERP Member, 60%.

 

“Purchase Agreement” means that certain Asset Purchase Agreement, dated as of
November 26, 2012, among Equity Residential, ERP, AVB, Lehman Brothers
Holdings, Inc., a Delaware corporation, and Enterprise.

 

“Rate Contract” means interest rate and currency swap agreement, cap, floor and
collar agreement, interest rate insurance, currency spot and forward contract
and other agreement or arrangement designed to provide protection against
fluctuations in interest or currency exchange rates.

 

“REIT” means a “real estate investment trust” as defined in Section 856 of the
Code.

 

“Residual JV” means Archstone Residual JV, LLC, a Delaware limited liability
company.

 

13

--------------------------------------------------------------------------------


 

“Residual JV Agreement” means that certain Limited Liability Company Agreement
for Residual JV, dated of even date herewith, entered into between EQR Member
and AVB Member.

 

“Responsible Member” has the meaning set forth in Section 3.6(c).

 

“Restricted Holder” has the meaning set forth in Section B(1) of Schedule E.

 

“Seller” means Enterprise and Lehman Brothers Holdings, Inc., collectively.

 

“Subsidiary Entity” means any Entity that is directly or indirectly wholly-owned
and controlled by the Company or by the Company and Residual JV.

 

“Substitute Member” means a Person that acquires a Membership Interest and that
has been admitted as a Member pursuant to Article VIII of this Agreement.

 

“Successor Parent” has the meaning set forth in Section 8.4.

 

“Target Balance” means, with respect to any Member as of the close of any period
for which allocations are made under Schedule E, the net amount such Member
would receive (or be required to contribute) in a Hypothetical Liquidation of
the Company as of the close of such period, expressed as a negative number if
the Member is required to contribute a net amount to the Company in connection
with a Hypothetical Liquidation and expressed as a positive number if the Member
would receive a net distribution in connection with a Hypothetical Liquidation.

 

“Tax Items” has the meaning set forth in Section C(1) of Schedule E.

 

“Tax Matters Member” means the “tax matters partner” as defined in
Section 6231(a)(7) of the Code.

 

“Term” has the meaning set forth in Section 1.6 of this Agreement.

 

“Third Party Entity” means any Entity that is not an Affiliate of the Company.

 

“Transfer” means sell, assign, transfer, mortgage, pledge, hypothecate,
encumber, exchange or otherwise dispose of, whether or not for value, and
whether voluntarily, by operation of law or otherwise.

 

“Treasury Regulations” means the temporary and final regulations issued by the
U.S. Treasury Department under the Code, as amended or superseded from time to
time.

 

“Under-Guarantying Member” has the meaning set forth in Section 3.6(b).

 

14

--------------------------------------------------------------------------------


 

ARTICLE III

 

MEMBERS; MEMBERSHIP INTERESTS; CAPITAL CONTRIBUTIONS; GUARANTEES

 

Section 3.1            One Class of Members.

 

All Members of the Company shall be of one class.

 

Section 3.2            Members of the Company.

 

Effective upon the adoption and execution of this Agreement, AVB Member and ERP
Member are the sole Members of the Company.  The respective addresses and
Proportionate Shares in the Company of AVB Member and ERP Member are set forth
in Schedule C.  Additional Members may not be admitted to the Company except in
accordance with Section 8.7 hereof.

 

Section 3.3            Capital Contributions and Capital Accounts

 

(a)           Initial Capital Contributions.  Each Member has contributed or
agrees to contribute to the Company the amount of capital having the value set
forth opposite such Member’s name on Schedule C in exchange for its Membership
Interest which capital shall be contributed in such form as may be required to
enable the Company to acquire the Company Assets pursuant to the Purchase
Agreement and the Buyers Agreement.

 

(b)           Additional Capital Contributions.  If (i) the Members Approve the
funding of additional capital to fund any cash needs of the Company or (ii) any
amounts are due to any Designated Member for any fees or expense reimbursements
due to it hereunder or fund to any Covered Person any amounts due on account of
any of the Company’s indemnification obligations or obligations to advance
expenses as provided for in Section 7.1 or 7.2, then either Member shall issue a
notice (a “Funding Notice”) substantially in the form attached hereto as
Exhibit 1 setting forth the amount of capital being requested (the “Additional
Capital Requested Amount”).  Within ten (10) Business Days following the date of
receipt of a Funding Notice, each Member shall pay to the Company as a Capital
Contribution such Member’s Proportionate Share of the Additional Capital
Requested Amount.  Any funds advanced by the Members to the Company pursuant to
this Section constitute additional Capital Contributions to the Company.

 

(c)           Limitations.  No Member shall have any liability for the repayment
of the Capital Contribution of any other Member and, subject to Section 3.6,
each Member shall look only to the assets of the Company for return of its
Capital Contributions.

 

(d)           No Right to Return of Contribution; No Interest on Capital. 
Except as provided in this Agreement, no Member shall have the right to withdraw
or receive any return of, or interest on, any Capital Contribution or on any
balance in such Member’s Capital Account.  If the Company is required to return
any Capital Contribution to a Member, the Member shall not have the right to
receive any property other than cash.

 

15

--------------------------------------------------------------------------------


 

(e)           Capital Accounts.  The Company shall establish and maintain an
individual Capital Account for each Member.

 

Section 3.4            Failure to Contribute Capital.

 

If any Member fails to make a Capital Contribution required under
Section 3.3(b) by the date such Capital Contribution is due and such failure
continues for ten (10) Business Days after written notice from the Member which
has not failed to make its Capital Contribution (any such failing Member shall
be a “Capital Defaulting Member” and the amount of the failed Capital
Contribution shall be the “Capital Default Amount”), then the non-Capital
Defaulting Member shall have any one and only one of the following remedies:

 

(a)           to advance to the Company on behalf of, and as a loan to, the
Capital Defaulting Member, an amount equal to the Capital Default Amount (each
such loan, a “Capital Default Loan”).  The Capital Account of the Capital
Defaulting Member shall be credited with the amount of such Capital Default
Loan, which shall be deemed to be a Capital Contribution made by the Capital
Defaulting Member, and such amount shall constitute a debt owed by the Capital
Defaulting Member to the non-Capital Defaulting Member.  Any Capital Default
Loan shall bear interest at a rate equal to 15% per annum and shall be payable
from any distributions due the Capital Defaulting Member hereunder, but shall in
all events be payable in full by the ninetieth (90th) day following the date
such Capital Default Loan was made.  Interest on a Capital Default Loan to the
extent unpaid shall accrue and compound monthly.  A Capital Default Loan shall
be prepayable at any time or from time to time without penalty.  While any
Capital Default Loan is outstanding, notwithstanding anything in this Agreement
to the contrary, all distributions to the Capital Defaulting Member hereunder
shall be applied first to payment of any interest due under any Capital Default
Loan and then to principal until all amounts due thereunder are paid in full. 
All payments made in repayment of any Capital Default Loan shall be applied
first toward payment of unpaid accrued interest and then (if any remains) toward
payment of principal.  If a Capital Default Loan is not paid on or prior to the
date such Capital Default Loan becomes due, the non-Capital Defaulting Member
may pursue all available rights and remedies against the Capital Defaulting
Member and, pursuant to the applicable Parent Guaranty, its Parent;

 

(b)           to revoke the Funding Notice for both Members, whereupon any
Capital Contributions paid by the non-Capital Defaulting Member pursuant to such
Funding Notice shall be returned, in which event the Members may reconsider the
needs of the Company for additional Capital Contributions, and any Member may
thereafter issue any Funding Notice as permitted hereunder following such
reconsideration; or

 

(c)           to contribute its required Capital Contribution and pursue its
rights under the Parent Guaranty delivered by the Parent of the Capital
Defaulting Member with respect to such Capital Default Amount.

 

Unless the non-Capital Defaulting Member shall have elected to revoke the
Funding Notice for both Members pursuant to Section 3.4(b), then, until either
the Capital Default Loan made by the non-Capital Defaulting Member shall have
been repaid in full or the amounts due with respect to such Capital Contribution
have been funded by the Capital Defaulting Member or its Parent pursuant to the
Parent Guaranty, the Capital Defaulting Member shall have no voting

 

16

--------------------------------------------------------------------------------


 

or approval rights.  Such voting and approval rights shall be restored in the
event that the Capital Defaulting Member (or its Parent, pursuant to its Parent
Guaranty) repays the Capital Default Loan in accordance with the terms of this
Agreement, but the Capital Defaulting Member shall be bound by all decisions
that were made without its or their approval while the Capital Default Loan was
outstanding.  Notwithstanding the foregoing, under no circumstances shall the
non-Capital Defaulting Member have any authority, without the written consent of
the Capital Defaulting Member, to cause the Company to incur on behalf of the
Company any indebtedness which includes any recourse obligations of any Member,
to engage in any transaction with any Affiliate of the non-Capital Defaulting
Member, or to amend this Agreement, nor shall the Capital Defaulting Member
forfeit any of its rights to receive distributions, to receive reports or obtain
information as a result of the making of any Capital Default Loan.

 

Section 3.5            Parent Guaranties Delivered to the Members.

 

Concurrently with the execution and delivery of this Agreement, AVB has
delivered its Parent Guaranty to ERP Member, and ERP has delivered its Parent
Guaranty to AVB Member.  No creditor or third party shall have rights to enforce
any obligations under any Parent Guaranty.

 

Section 3.6            Parent Guaranties delivered to Third Parties.

 

(a)           Allocation of Guaranty Liability.  Subject to
Section 3.6(c) below, liability under any Guaranty Obligation that is delivered
by any of the Members or their Parents with respect to any Indebtedness or
Contingent Obligation of the Company, any Subsidiary Entity or any Outside
Partnership shall, as between the Members and their Parents, be apportioned in
proportion to the Members’ Proportionate Shares, and any payments made under any
such Guaranty Obligation (other than payments made by a Responsible Member)
shall be deemed additional Capital Contributions to the Company.

 

(b)           Guaranty Equalization Payments.  Subject to Section 3.6(c), if at
any time a Member or its Affiliate or Parent shall have made a payment under or
otherwise satisfied any Guaranty Obligation with respect to any Indebtedness or
Contingent Obligation of the Company, any Subsidiary Entity or any Outside
Partnership, and on or prior to such time, the other Member or its Affiliate or
Parent shall not have made a payment under or otherwise satisfied an equivalent
Guaranty Obligation with respect to the same Indebtedness or Contingent
Obligation of the Company, any Subsidiary Entity or any Outside Partnership in
an amount that is in proportion to its Proportionate Share of the aggregate
cumulative amounts by which both Members and their Affiliates and Parents have
made payments under or otherwise satisfied such Guaranty Obligations, then the
Member (the “Under-Guarantying Member”) that has (together with its Affiliates
and Parent) paid amounts or otherwise satisfied amounts on account of such
aggregate Guaranty Obligations that are less than its Proportionate Share of the
aggregate cumulative amounts paid or satisfied by both Members and their
Affiliates and Parents under such aggregate Guaranty Obligations shall,
immediately upon demand by the other Member (the “Over-Guarantying Member”), pay
or cause to be paid to the Over-Guarantying Member (on behalf of itself and as
applicable its Affiliates and Parent) such sums (each, a “Guaranty Equalization
Payment”) as may be sufficient to cause the sum of the amounts by which such
aggregate Guaranty Obligations have been paid or satisfied by the
Over-Guarantying Member and its Affiliate and Parent, minus the amount of the
Guaranty Equalization Payment so paid to

 

17

--------------------------------------------------------------------------------


 

the Over-Guarantying Member, to equal the Over-Guarantying Member’s
Proportionate Share of the aggregate cumulative amounts by which such aggregate
Guaranty Obligations have been paid or satisfied by both Members and their
Affiliates and Parents.  The obligation of the Under-Guarantying Member and its
Parent to make such Guaranty Equalization Payment shall be absolute, irrevocable
and unconditional under any and all circumstances whatsoever and irrespective of
any set-off, counterclaim or defense to payment which the Under-Guarantying
Member or its Affiliate or Parent may have or claim to have against the obligee
of the Guaranty Obligations.  If the Under-Guarantying Member does not pay the
Guaranty Equalization Payment or cause it to be paid to the Over-Guarantying
Member (on behalf of itself and as applicable its Affiliates and Parent)
immediately upon demand therefor, then the unpaid amount of such Guaranty
Equalization Payment shall bear interest at the rate applicable to Capital
Default Loans until paid in full (which interest shall be immediately due and
payable), and, without limiting any other available rights or remedies of the
Over-Guarantying Member against the Under-Guarantying Member or its Parent
(including any rights or remedies under such Parent’s Parent Guaranty), any
distributions or payments thereafter otherwise payable by the Company to the
Under-Guarantying Member shall be withheld from such Member and instead paid to
the Over-Guarantying Member until such time as the full amount of the Guaranty
Equalization Payment (plus all accrued but unpaid interest thereon) has been
paid to the Over-Guarantying Member.  The Under-Guarantying Member shall be
deemed a Capital Defaulting Member for purposes of this Agreement and shall lose
voting rights as more particularly set forth in Section 3.4 until the
Under-Guarantying Member has paid, or caused to be paid, the Guaranty
Equalization Payment.

 

(c)           Carveout Exposure.  Notwithstanding the provisions of Sections
3.6(a) or (b) to the contrary, if any amount is paid or payable under any
Indebtedness or Contingent Obligation of the Company, any Subsidiary Entity or
any Outside Partnership, or under any Guaranty Obligation of any Member or its
Parent with respect to any Indebtedness or Contingent Obligation of the Company,
any Subsidiary Entity or any Outside Partnership, as a result of any act or
omission on the part of one of the Members or their Affiliates which is not an
Authorized Administrative Action or not reasonably within the scope of
decisions, actions or transactions that were Approved by the Members or Approved
by the Management Committee, then the Member whose act or omission (or whose
Affiliate’s act or omission) solely resulted in the obligation to make such
payment (such Member, the “Responsible Member”) shall have exclusive
responsibility, as between the Members, for satisfying the payment obligations
arising under such Indebtedness, Contingent Obligation or Guaranty Obligation as
a result of such act or omission of the Responsible Member or its Affiliate; the
Responsible Member shall have no rights to require the other Member or its
Parent to make any Guaranty Equalization Payment on account of any such payment
obligations; and the Responsible Member shall indemnify, defend, protect and
hold harmless the Company, the other Member and its Parent from any losses,
damages, liabilities, costs and expenses, including prepayment premiums, default
rate interest, legal fees and disbursements, arising from any such act or
omission under any such Indebtedness, Contingent Obligation or Guaranty
Obligation, except, in each case, to the extent that the amount so paid or
payable under such Indebtedness, Contingent Obligation or Guaranty Obligation is
applied to reduce the principal balance due upon such Indebtedness or the
principal balance due upon Indebtedness that is guaranteed or supported by such
Contingent Obligation or Guaranty Obligation.

 

18

--------------------------------------------------------------------------------


 

(d)           [Reserved]

 

(e)           If any Member or Parent shall recover from any Outside Partnership
or Outside Partner any sums in reimbursement of or contribution for any amounts
paid by the Company, any Subsidiary Entity, any Member or Parent on account of
any Guaranty Obligation with respect to any Indebtedness or Contingent
Obligation of such Outside Partnership, the applicable Member shall cause the
amounts so recovered (net of the costs of collection) to be paid to the Members
or their Parents in proportion to the aggregate amounts theretofore paid by the
Members and their Parents on account of any such Guaranty Obligations to which
such rights of reimbursement or contribution as against such Outside Partnership
or Outside Partner apply.

 

Section 3.7            Members as Creditors.

 

With the Approval of the Members and subject to any other applicable terms in
this Agreement, any Member may lend money to and transact other business with
the Company as a creditor and, subject to applicable law, any Member has the
same rights and obligations with respect thereto as a person who is not a
Member.

 

Section 3.8            No Right of Withdrawal or Resignation.

 

No Member shall have the right to withdraw or resign from the Company except
with the Approval of the Members, and then only upon such terms and conditions
as may be specifically agreed upon between the Members.  Notwithstanding any
other provision of this Agreement, unless otherwise Approved by the Members, the
withdrawing or resigning Member shall not be entitled to any return or repayment
of its Capital Contribution or other distribution or transfer in the event of
withdrawal or resignation.  The foregoing provisions are exclusive and no Member
shall be entitled to claim any distribution or transfer upon withdrawal or
resignation under Section 18-604 of the Act or otherwise.

 

Section 3.9            Limited Liability.

 

Except as expressly set forth in this Agreement or required by law, no Member
shall (a) be personally liable for any Indebtedness, Contingent Obligation or
other liability or obligation of the Company, whether that Indebtedness,
Contingent Obligation or liability or obligation arises in contract, tort, or
otherwise, solely by reason of being a Member of the Company, or (b) have any
obligation to restore any deficit or negative balance in the Capital Account of
such Member.

 

Section 3.10         No Third Party Rights.

 

Any obligations or rights of the Company or the Members to make or require any
Capital Contribution under this Article III shall not result in the grant of any
rights or confer any benefits upon any Person who is not a Member.

 

19

--------------------------------------------------------------------------------


 

ARTICLE IV

 

MANAGEMENT AND CONTROL OF THE COMPANY ASSETS AND THE BUSINESS

 

Section 4.1            Management Committee

 

(a)           Composition.  The Company shall have a Management Committee (the
“Management Committee”) which shall be composed of four (4) individuals (each, a
“Management Committee Representative”).  Two (2) Management Committee
Representatives shall be Persons appointed by AVB Member (the “AVB
Representatives”) and two Management Committee Representatives shall be Persons
appointed by ERP Member (the “ERP Representatives”).  As of the date hereof, the
initial AVB Representatives are Sean Breslin and Matthew Birenbaum, and the
initial ERP Representatives are Alan George and Mark Parrell.

 

(b)           Vacancies; Removal.  Each Management Committee Representative
shall hold office at the discretion of the Member appointing such Management
Committee Representative.  Any AVB Representative may be removed and replaced,
with or without cause and for any reason at any time, by (and only by) AVB
Member.  Any ERP Representative may be removed and replaced, with or without
cause and for any reason at any time, by (and only by) ERP Manager.  A
Management Committee Representative may also resign of its own volition at any
time, by written notice to the Members.  In the event of any vacancy in the
office of a Management Committee Representative, such vacancy shall be filled,
by written notice to the Members, by an individual designated by (i) AVB Member
if such vacancy relates to an AVB Representative, and (ii) ERP Member if such
vacancy relates to an ERP Representative.

 

(c)           Meetings.

 

(i)          Meetings of the Management Committee shall be held once per fiscal
quarter of the Company on such dates and at such places and times as may be
Approved by the Members.  The agenda items for each quarterly meeting shall
include a review of the Company’s business and activities.

 

(ii)         With the Approval of the Members, Management Committee meetings may
be held more frequently than quarterly.

 

(iii)        Management Committee Representatives may vote in person or by
proxy; such proxy may be granted in writing, by electronic transmission (as
defined in the Act), or as otherwise permitted by applicable law.

 

(iv)        At the election of either Member, Management Committee meetings may
be held by telephone conference or other communications equipment by means of
which all participating Management Committee Representatives can simultaneously
hear each other during the meeting.

 

(v)         Any action required or permitted to be taken by the Management
Committee may be taken without a meeting, if a consent to such action is
delivered in writing or via electronic transmission (as defined in the Act) by
the requisite number of the Management

 

20

--------------------------------------------------------------------------------


 

Committee Representatives.  Such written consent or a record of such electronic
transmission shall be filed with the records of the Management Committee.

 

(d)           Attendance at Management Committee Meetings.  Subject to
Section 3.4, no action may be taken at a meeting of the Management Committee
unless at least one Management Committee Representative appointed by each Member
is present in person or as otherwise permitted in Section 4.1(c). 
Notwithstanding the foregoing, during any period when a Member shall be a
Capital Defaulting Member, action may be taken at a meeting of the Management
Committee without regard to the attendance at such meeting of the Management
Committee Representatives appointed by such Capital Defaulting Member, but only
with respect to matters as to which its Management Committee Representatives
have no voting rights as more fully provided in Section 3.4, and only if at
least five (5) Business Days’ notice of the meeting shall have been provided to
the Capital Defaulting Member and an opportunity to be present at such meeting
(in person or via telephone) shall have been provided to such Capital Defaulting
Member.

 

(e)           Voting Rights; Required Votes.  Except as provided below, and
subject to Section 3.4, each Management Committee Representative shall be
entitled to cast one vote with respect to any matter requiring Approval of the
Management Committee.  Any action, decision or transaction considered by the
Management Committee at a meeting thereof must be Approved by the Management
Committee in order to be authorized.  Notwithstanding anything to the contrary
contained herein, if only one of the Management Committee Representatives
appointed by a Member is present in person, via other means permitted pursuant
to Section 4.1(c) or by proxy at a meeting of the Management Committee, the
votes cast by such Management Committee Representative shall count as two
(2) votes and shall be deemed to consist of the entire voting power of both
Management Committee Representatives appointed by such Member.

 

(f)            Approval by Members in Lieu of the Management Committee.  At any
time, the Members may consider and Approve or disapprove any action, decision or
transaction that this Agreement contemplates will be considered, Approved or
disapproved by the Management Committee.  In the event of any conflict or
inconsistency between any action, decision or transaction that has been Approved
by the Members and any action, decision or transaction that has been Approved by
the Management Committee, the action, decision or transaction Approved by the
Members shall govern and control, and shall not be overridden or superseded by
an action, decision or transaction Approved by the Management Committee unless
such action, decision or transaction is also Approved by the Members.

 

(g)           Delegation to Subcommittees, Etc.  Either the Management Committee
or the Members may Approve from time to time the delegation of authority with
respect to the administration or management of certain decisions or functions to
subcommittees, working groups or individuals, whose authority shall be limited
to the decisions or functions so delegated to them.  Consistent with the limited
authority so delegated to them, such subcommittees, working groups or
individuals shall be considered to be Designated Members for the purposes of
this Agreement.  Any such subcommittee, working group or individual, if
appointed by Approval of the Management Committee, shall be subject to all
limits upon the authority of the Management Committee provided for in this
Agreement, including, without limitation, the limits set forth in
Section 4.1(f).

 

21

--------------------------------------------------------------------------------


 

Section 4.2            Designated Members and Agents; Officers; Transition Team.

 

(a)           As expressly provided in this Agreement, or at any time and from
time to time hereafter with the Approval of the Members or the Approval of the
Management Committee, Members or other Persons may be designated as managers or
authorized signatories or agents of the Company with respect to the performance
of specific administrative duties, actions, functions or tasks, with respect to
the execution of documents or consummation of transactions that have been
Approved by the Management Committee or the Members, and the scope of the
authority of each such designated manager, signatory or agent, and applicable
period of time within which such authority may be exercised, shall (if not
expressly stated in this Agreement) be as provided for in the applicable
Approval of the Members or Approval of the Management Committee.  Any Member so
designated is referred to herein as a “Designated Member,” and shall have the
specific authority expressly described herein or in the applicable Approval of
the Members or Approval of the Management Committee.  Any non-Member so
designated shall have only the authority expressly described in the applicable
Approval of the Members or Approval of the Management Committee.

 

(b)           The applicable Designated Member shall have the sole authority on
behalf of the Company with respect to the administrative functions and
responsibilities that are or hereafter shall be allocated to it on Schedule G
hereto or otherwise in this Agreement, together with the authority, rights and
powers to do any and all acts and things necessary, proper, appropriate,
advisable, incidental or convenient in connection with such functions and
responsibilities, but all subject to the limitations, restrictions, conditions
and requirements set forth in this Agreement.  In such capacity, a Designated
Member may execute for and on behalf of the Company any and all documents and
instruments which may be necessary to carry on the business of the Company, to
the extent within the scope of administrative functions and responsibilities
that are or hereafter shall be allocated to it.

 

(c)           [Reserved]

 

(d)           [Reserved]

 

(e)           [Reserved]

 

(f)            Each Person appointed as a Designated Member shall serve at the
discretion of the Members, and such Person may be removed upon the Approval of
the Members (if such Person was appointed with the Approval of the Members of
the Approval of the Management Committee) or removed upon the Approval of the
Management Committee (if such Person was appointed with the Approval of the
Management Committee).

 

(g)           Without limiting any Designated Member’s express obligations under
this Agreement, the Members hereby agree that no Designated Member in its
capacity as such shall have any fiduciary duty to the Company or the Members,
any such requirement of fiduciary duty being forever and unconditionally waived
by the Members to the extent permitted by the Act.  Notwithstanding anything to
the contrary in this Agreement, in addition to the express limitations set forth
in this Agreement with respect to the duties and obligations of the Designated
Member, no Designated Member shall be in default of its duties and obligations
under this Agreement in

 

22

--------------------------------------------------------------------------------


 

the event that (i) such Designated Member is unable to cause the Company or a
Member to take any action because the action to be taken constitutes a Major
Decision and such Major Decision is not then Approved, or (ii) such Designated
Member is unable to cause the Company or a Member to take any action due to a
lack of available Company funds.

 

(h)           The Members acknowledge that certain officers have been appointed
prior to the date hereof with respect to certain Subsidiary Entities and Outside
Partnerships, and from time to time hereafter, with the Approval of the
Management Committee or the Members, officers of the Subsidiary Entities and
Outside Partnerships may be appointed, removed or replaced.  Notwithstanding the
foregoing, any officer of a Subsidiary Entity and Outside Partnerships who is an
employee of a Member (or its Parent or any Affiliate thereof) shall hold office
at the discretion of such Member, and may be removed and replaced, with or
without cause and for any reason at any time, by (and only by) such Member.  In
the event of any vacancy in any office of any Subsidiary Entity, such vacancy
shall be filled by an individual designated by (i) AVB Member if such vacancy
relates to an office that was previously filled by an employee of AVB Member (or
its Parent or any Affiliate thereof), and (ii) ERP Member if such vacancy
relates to an office that was previously filled by an employee of ERP Member (or
its Parent or any Affiliate thereof).

 

Section 4.3            Major Decisions.

 

Notwithstanding any other provision of this Agreement to the contrary, no Member
or Designated Member shall take or cause any Major Decision, whether by or on
behalf of the Company directly, or by or on behalf of any of the Subsidiary
Entities and Outside Partnerships, without first obtaining the Approval of the
Management Committee (or, pursuant to Section 4.1(f), the Approval of the
Members) or take any other action which contravenes the conditions or
limitations that expressly apply to any Approval by the Members or Approval by
the Management Committee pursuant to the terms of this Agreement.

 

Section 4.4            [Reserved]

 

Section 4.5            [Reserved]

 

Section 4.6            Reserves — General.

 

The Company shall maintain such reserves as are Approved by the Members or
Approved by the Management Committee.

 

Section 4.7            Contracts With Members.

 

No Member shall cause or permit the Company or any Subsidiary Entity or Outside
Partnership to engage or pay any compensation to a Member or any Affiliate of a
Member for the provision of services to the Company or any Subsidiary Entity or
Outside Partnership.

 

23

--------------------------------------------------------------------------------


 

Section 4.8            Limited Liability of Management Committee Representatives
and Designated Members.

 

Except as expressly set forth in this Agreement or as required by law, no
Management Committee Representative or Designated Member shall be personally
liable for any debt, obligation or liability of the Company whether that
liability or obligation arises in contract, tort or otherwise, solely by reason
of being a Management Committee Representative or Designated Member of the
Company.

 

Section 4.9            Standard of Care of Management Committee Representatives
and Designated Members.

 

Each Management Committee Representative and Designated Member shall perform the
respective duties as Management Committee Representative and Designated Member
in good faith, and in the ordinary course of business, consistent with the terms
of this Agreement, subject, in the case of Management Committee Representatives,
to the terms of Section 1.9, and subject, in the case of both Management
Committee Representatives and Designated Members, to the terms of Section 7.4. 
Management Committee Representatives and Designated Members do not, in any
manner, guarantee the return of the Members’ Capital Contributions or a profit
for the Members from the operations of the Company.  Management Committee
Representatives or Designated Members shall not be liable to the Company or to
any Member for any loss or damage sustained by the Company or any Member, unless
the loss or damage shall have been the result of fraud, gross negligence,
willful misconduct, a willful, knowing or intentional breach of this Agreement,
or the result of any act or omission performed or omitted by it not in good
faith.

 

Section 4.10         Transactions between the Company and an Interested
Management Committee Representative or Designated Member.

 

Notwithstanding that it may constitute a conflict of interest, a Management
Committee Representative or Designated Member that is not a Member or Affiliate
of a Member may directly or indirectly engage in any transaction (including
without limitation the purchase, sale, lease, or exchange of any property, or
the lending of funds, or the rendering of any service, or the establishment of
any salary, other compensation, or other terms of employment) with the Company;
provided however that in each case (a) such transaction is not expressly
prohibited by this Agreement, (b) the terms and conditions of such transaction
on an overall basis are fair and reasonable to the Company, and (c) the
transaction has been Approved by the Members after disclosure of all material
facts relating to the conflict or potential conflict.

 

Section 4.11         Bank Accounts.

 

Subject to cash management protocols to be Approved by the Management Committee,
the Designated Member may from time to time open bank accounts in the name of
the Company (which shall be segregated from, and not commingled with the funds
of any Person other than a Subsidiary Entity) in accordance with the terms of
Schedule G attached hereto.

 

24

--------------------------------------------------------------------------------


 

Section 4.12         Reimbursement of Expenses; Compensation.

 

(a)           In connection with their respective services hereunder, the
Management Committee Representatives and Designated Members shall be entitled to
reimbursement from the Company of all third-party out-of-pocket expenses of the
Company reasonably incurred and paid by such Management Committee Representative
or Designated Member on behalf of the Company.

 

(b)           In connection with their respective services as a Designated
Member, ERP Member and AVB Member shall be entitled to receive fees from the
Company, as an Expenditure of the Company, in the amounts, for the term, and
payable at the times set forth on Schedule H as and when Approved by the
Management Committee; provided, however, that, if not provided for on Schedule H
or otherwise Approved by the Management Committee, then such fees shall be on a
quarterly basis, in advance.  On a quarterly basis, the Members shall review in
good faith the appropriateness of the compensation arrangements under this
Agreement (including, if applicable, any fees provided for on Schedule H) in
light of the magnitude of work and services that are being provided by the
applicable Designated Members in consideration thereof, and the allocation of
administrative responsibilities and functions as between the Members, and shall,
if mutually agreed to, make appropriate adjustments thereto.  Each Member
acknowledges and agrees that, unless both Members are satisfied with the
compensation arrangements that are provided for pursuant to this Agreement,
either Member shall have the right, in connection with the quarterly review
provided for in this Section 4.12(b), to require the allocation of
administrative responsibilities and functions as between the Members to be
revisited, in order to obtain an allocation of the work and services required to
be performed in connection with such administrative responsibilities and
functions as between the Members in a manner that is consistent with their
respective Proportionate Shares.

 

(c)           [Reserved]

 

(d)           Except as specifically provided in this Section 4.12 or in
Schedule G attached hereto or as Approved by the Members, Members, Management
Committee Representatives and Designated Members shall not otherwise be entitled
to compensation.

 

Section 4.13         Reliance by Third Parties.

 

Any Person dealing with the Company or any Subsidiary Entity may rely upon a
certificate signed by any Member or the Designated Member as to:

 

(i)          the identity of the Members or Designated Members;

 

(ii)         the existence or non-existence of any fact or facts that constitute
a condition precedent to acts by the Company or any Subsidiary Entity or that
are in any other manner germane to the affairs of the Company or any Subsidiary
Entity;

 

(iii)        the Persons or Designated Members that are authorized to execute
and deliver any instrument or document of, or on behalf of, the Company or any
Subsidiary Entity; or

 

25

--------------------------------------------------------------------------------


 

(iv)        any act or failure to act by the Company or any Subsidiary Entity,
or any other matter whatsoever, involving the Company or any Subsidiary Entity.

 

Section 4.14         Authorization of the Transactions under the Purchase
Agreement and Related Transactions.

 

The Members have determined that it is in the best interests of the Company to
acquire the interests in the Company Assets and Subsidiary Entities, all in
accordance with the Purchase Agreement and the Buyers Agreement, and to
consummate the closing under the Purchase Agreement and all transactions related
thereto.  The Members have approved the form, terms and provisions of the bills
of sale, assignments and other transfer and other instruments by which such
acquisition and other transactions are to occur, as well as the other documents
identified on Schedule F.  The execution and delivery by any Member as a Member
or Designated Member on behalf of the Company (whether in its individual
capacity or in its capacity, after giving effect to the Initial Closing (as
defined in the Buyers Agreement, as the member or manager of any Subsidiary
Entity) of any such bills of sale, assignments, other transfer instruments and
other documents identified on Schedule F shall constitute the binding act of the
Company (and as applicable, such Subsidiary Entity) in all respects, and all
such bills of sale, assignments, other transfer and other instruments, and other
documents identified on Schedule F, are hereby approved, adopted and confirmed
in all respects.  Any Member in its capacity as a Member or Designated Member is
also hereby authorized on behalf of the Company (whether in its individual
capacity or in its capacity, after giving effect to the Initial Closing, as the
member or manager of any Subsidiary Entity) to do or cause to be done any and
all such acts or things and to execute and deliver any and all such further
documents and papers as it may deem necessary or appropriate to carry out the
full intent and purpose of the authorizations in this Section 4.14 in connection
with the consummation of the transactions under the Purchase Agreement by which
the Company will acquire the interests in the Company Assets and Subsidiary
Entities and all transactions related thereto, and, to the extent that any
Member in its capacity as a Member or  Designated Member has already done any
actions or things to effectuate the consummation of such transactions or any
other purposes of the authorizations in this Section 4.14, the doing of such
actions is hereby ratified, approved, confirmed and adopted in all respects. 
Any such documents executed or actions taken by a Member of the purported
capacity of a “Manager” or “Designated General Administrative Co-Manager” of the
Company shall be deemed for all purposes to have been executed or taken by it in
its capacity as a Designated Member, shall constitute the binding act of the
Company (and as applicable, such Subsidiary Entity) in all respects, and are
hereby approved, adopted and confirmed in all respects.

 

ARTICLE V

 

TAXES, ALLOCATIONS AND DISTRIBUTIONS

 

Section 5.1            Allocations and Tax Provisions.

 

Notwithstanding any contrary provision of this Agreement, rules governing
allocations of income, gains, losses and deductions, certain tax matters and
related items are set forth in Schedule E attached hereto and made a part
hereof.

 

26

--------------------------------------------------------------------------------


 

Section 5.2            Distributions.

 

Subject to Section 3.4, distributions of Distributable Cash or other assets of
the Company if any, may be made to the Members and in such amounts as may be
Approved by the Management Committee from time to time not less frequently than
quarterly (and, in the case of proceeds of sale, promptly following the
remittance of the proceeds of sale to the Company), to the Members pro rata in
accordance with their respective Proportionate Shares.

 

Section 5.3            Withholding.

 

(a)           General.  Each Member shall, to the fullest extent permitted by
applicable law, indemnify and hold harmless the Company and each Covered Person
who is or who is deemed to be the responsible withholding agent for U.S.
federal, state or local or non-U.S. income tax purposes against all claims,
liabilities and expenses of whatever nature relating to the Company’s or such
Covered Person’s obligation to withhold and to pay over, or otherwise pay, any
withholding or other taxes payable by the Company with respect to such Member or
as a result of such Member’s participation in the Company.

 

(b)           Authority to Withhold; Treatment of Withheld Tax.  Notwithstanding
any other provision of this Agreement, each Member hereby authorizes the Company
to withhold and to pay over, or otherwise pay, any withholding or other taxes
payable or required to be deducted by the Company or any of its Affiliates
(pursuant to the Code or any provision of U.S. federal, state or local or
non-U.S. tax law) with respect to such Member or as a result of such Member’s
participation in the Company (including as a result of a distribution in kind to
such Member).  If and to the extent that the Company shall be required to
withhold or pay any such withholding or other taxes, such Member shall be deemed
for all purposes of this Agreement to have received from the Company as of the
time that such withholding or other tax is withheld or paid, whichever is
earlier, a distribution of Distributable Cash in the amount thereof, pursuant to
the Section 5.2, to the extent that such Member would have received a cash
distribution, pursuant to Section 5.2, but for such withholding. To the extent
that such withholding or payment exceeds the cash distribution that such Member
would have received but for such withholding, ERP Member shall notify such
Member as to the amount of such excess and such Member shall make a prompt
payment to the Company of such amount by wire transfer, which payment shall not
constitute a Capital Contribution and, consequently, shall not increase the
Capital Account of such Member.

 

(c)           Withholding Tax Rate.  Any withholdings referred to in this
Section 5.3 shall be made at the maximum applicable statutory rate under the
applicable tax law unless ERP Member shall have received an opinion of counsel,
or other evidence, reasonably satisfactory to ERP Member to the effect that a
lower rate is applicable or that no withholding or payment is required.

 

(d)           Withholding from Distributions to the Company.  In the event that
the Company or any Subsidiary Entity receives a distribution or payment from or
in respect of which tax has been withheld, the Company shall be deemed to have
received cash in an amount equal to the amount of such withheld tax, and amounts
withheld shall be deemed to be Distributable Cash that has been paid to the
Member to whom such withholding is attributable.  To the extent that

 

27

--------------------------------------------------------------------------------


 

such payment exceeds the cash distribution that such Member would have received
but for such withholding, ERP Member shall notify such Member as to the amount
of such excess and such Member shall make a prompt payment to the Company of
such amount by wire transfer, which payment shall not constitute a Capital
Contribution and, consequently, shall not increase the Capital Account of such
Member.

 

ARTICLE VI

 

ACCOUNTING, RECORDS AND REPORTING

 

Section 6.1            Accounting and Records.

 

The books and records of the Company shall be kept, and its financial position
and the results of its operations recorded, in accordance with generally
accepted accounting principles.  The books and records of the Company shall
reflect all Company transactions and shall be appropriate and adequate for the
Company’s business in accordance with the Act.  Except as specifically provided
herein, all books and records of the Company shall be maintained for the Company
by AVB Member.

 

Section 6.2            Access to Accounting and Other Records.

 

The following provisions of this Section 6.2 shall supersede and act in lieu of
the provisions of Section 18-305 of the Act:

 

(a)           Upon request of any Member, the other Member shall promptly
deliver or cause to be delivered to the requesting Member, at the expense of the
Company, a copy of the following records, to the extent that such other Member
is responsible hereunder for the maintenance of such records (i) a current list
of the full name and last known address of each Member and the Capital
Contributions and Proportionate Share held of record by each Member; (ii) a
current list of the Management Committee Representatives and Designated Members;
and (iii) the Company’s federal, state and local income tax returns and reports,
if any, for each of its taxable years.

 

(b)           Each Member also has the right to inspect and copy during normal
business hours any of the Company’s books and records required to be maintained
by the other Member , including (i) the Certificate of Formation of the Company,
any amendments to the Certificate of Formation, and executed copies of any
powers of attorney granted for the purpose of executing the Certificate of
Formation; (ii) this Agreement and any amendments to this Agreement;
(iii) financial statements of the Company; and (iv) the written minutes of any
meeting of the Management Committee or the Members and any written consents of
the Management Committee or the Members for actions taken without a meeting.

 

(c)           Management Committee Representatives and Designated Members shall
also have the right to inspect any and all books and records of the Company
required to be maintained hereunder by any Member for purposes reasonably
related to their duties as Management Committee Representatives or Designated
Members.

 

28

--------------------------------------------------------------------------------


 

(d)           Each Member shall also have the right to inspect any and all books
and records maintained by the other Member in connection with in connection with
any administrative function or responsibility for which that other Member has
been designated as a Designated Member.

 

Section 6.3            Costs of Audits, Books, Records; Bank Account
Information.

 

(a)           The costs and expenses incurred by the Company or a Designated
Member in establishing and maintaining the books and records of the Company, as
well as the annual audit of the books and records of the Company and the
Subsidiary Entities, and the costs and expenses incurred in preparing and
furnishing any and all such reports and information shall be borne by the
Company.

 

(b)           With respect to the bank account or accounts maintained by a
Member as the Designated Manager in the name of the Company, that Member shall:

 

(i)            promptly following the receipt of any bank account statement,
send a copy of such bank account statement to the other Member;

 

(ii)           to the extent permitted and reasonably practicable, arrange to
have the applicable bank send such bank account statements directly to the other
Member; and

 

promptly following request, provide to the other Member information regarding
deposits or withdrawals from any such bank accounts or any other information
related to such bank accounts as reasonably requested by the other Member.

 

Section 6.4            Tax Returns.

 

ERP Member shall cause to be prepared by the Accountants all tax returns
required of the Company and each Subsidiary Entity.  Not later than August 1 of
each year ERP Member shall distribute or cause to be distributed to the Members
drafts of the proposed tax returns to be filed on behalf of the Company or any
Subsidiary Entity.  Following the distribution of such draft tax returns, but
prior to ten (10) Business Days prior to the due date for the filing thereof (or
such alternative date as may be Approved by the Management Committee), any of
the Members may provide comments and input to ERP Member, and ERP Member shall
consult with the Accountants concerning the comments and input so provided, as
to the advisability of incorporating such comments and input into the tax
returns to be so filed.  Following the preparation of revised tax returns
reflecting such input and comments (to the extent deemed appropriate by the
Accountants), ERP Member shall timely file or cause to be timely filed all such
tax returns required to be filed by the Company as reasonably determined by the
Members.  All decisions regarding or affecting the reporting or characterization
for tax purposes of any material items of Company income, gain, loss or
deduction shall require the Approval of the Members (which approval shall not be
unreasonably withheld).

 

29

--------------------------------------------------------------------------------


 

Section 6.5            Tax Matters Partner.

 

ERP Member is designated the Tax Matters Member of the Company as provided in
Section 6231(a)(7) of the Code and corresponding provisions of applicable state
law.  This designation is effective only for the purpose of activities performed
pursuant to the Code, corresponding provisions of applicable state law and under
this Agreement.  ERP Member shall inform the Members of all tax audits and other
tax proceedings, promptly update the Members of all material developments with
respect thereto and provide copies of all correspondence with and submissions to
the tax authorities.  ERP Member shall not make any material decision or take
any material action as the Tax Matters Member that could adversely affect a
Member or its Parent or Affiliate without the prior consent of such Member.  ERP
Member , as the Tax Matters Member, shall permit the Members at the Company’s
expense to participate in any tax audit or other proceeding which could affect
the taxes of the Company or income or loss allocable to or taxes payable by any
Member with respect to its interest in the Company.  ERP Member shall also
perform its obligations with respect to tax matters under Schedule E.

 

ARTICLE VII

 

INDEMNIFICATION, INSURANCE AND EXCULPATION

 

Section 7.1                                   Indemnification.

 

(a)                                 To the fullest extent permitted by law, the
Company shall indemnify, hold harmless and defend ERP Member, AVB Member, each
Parent, each Affiliate of any Member, each Management Committee Representative,
each Designated Member, each Member’s, Affiliate’s, Parent’s agents, officers,
partners, members, employees, representatives, directors or shareholders
(including, without limitation, any members of the Transition Team) and each
Subsidiary Entity’s officers, agents and employees (each, a “Covered Person”)
from and against any and all losses, claims, damages, liabilities, whether joint
or several, expenses (including legal fees and expenses), judgments, fines and
other amounts paid in settlement (collectively, “Indemnified Losses”), incurred
or suffered by such Covered Person, as a party or otherwise, in connection with
any threatened, pending or completed claim, demand, action, suit or proceeding,
whether civil, criminal, administrative or investigative, and whether formal or
informal, arising out of or in connection with the business or the operation of
the Company or any Subsidiary Entity, unless the Indemnified Losses were the
result of fraud, gross negligence, willful misconduct or a willful, knowing or
intentional breach of this Agreement by such Covered Person, or the result of
any act or omission performed or omitted by such Covered Person not in good
faith (in which case the Company shall have no indemnification obligation with
respect to such Indemnified Losses) or the Indemnified Losses arise pursuant to
a Guaranty Obligation (in which case the Company shall have no indemnification
obligation with respect to such Indemnified Losses but the provisions of
Section 3.6 shall apply).

 

(b)           No Covered Person shall be liable to the Company or to any Member
for any loss or damage sustained by the Company or any Member, unless the loss
or damage shall have been the result of fraud, gross negligence, willful
misconduct or a willful, knowing or intentional breach of this Agreement by such
Covered Person, or the result of any act or omission performed or omitted by
such Covered Person not in good faith.

 

30

--------------------------------------------------------------------------------


 

(c)           To the fullest extent permitted by law, unless it is determined
that a Covered Person is not entitled to be indemnified therefor pursuant to
this Section 7.1, expenses incurred by such Covered Person in defending any
claim, demand, action, suit or proceeding subject to this Section shall, from
time to time, be advanced by the Company prior to the final disposition of such
claim, demand, action, suit or proceeding upon receipt by the Company of an
undertaking by or on behalf of the Covered Person to repay such amount.

 

(d)           The indemnification provided by this Section 7.1 shall be in
addition to any other rights to which any Covered Person may be entitled under
this Agreement, any other agreement, as a matter of law or otherwise, and shall
inure to the benefit of the heirs, legal representatives, successors, assigns
and administrators of the Covered Person.

 

Section 7.2                                   Procedures; Survival.

 

(a)                                 If a Covered Person wishes to make a claim
under Section 7.1, the Covered Person should notify the Company in writing
within ten (10) days after receiving written notice of the commencement of any
action that may result in a right to be indemnified under Section 7.1; provided
however that the failure to notify the Company shall not relieve the Company of
any liability for indemnification pursuant to Section 7.1 (except to the extent
that the failure to give notice will have been materially prejudicial to the
Company).

 

(b)           A Covered Person shall have the right to employ separate legal
counsel in any action pursuant to Section 7.1 and to participate in the defense
of the action.  The fees and expenses of such legal counsel shall be at the
expense of the Covered Person unless (i) the Members or Management Committee
have Approved the Company’s payment of such fees and expenses, (ii) the Company
has failed to assume the defense of the action without reservation and employ
counsel within a reasonable period of time after being given the notice required
above, or (iii) the named parties to any such action (including any impleaded
parties) include both the Covered Person and the Company and the Covered Person
has been advised by its legal counsel that representation of the Covered Person
and the Company by the same counsel would be inappropriate under applicable
standards of professional conduct because of actual or potential differing
interests between them.  It is understood, however, that the Company shall, in
connection with any one such action or separate but substantially similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the reasonable fees and expenses of
only one separate firm of attorneys at any time for all such Covered Persons
having actual or potential differing interests with the Company.

 

(c)           The Company shall not be liable for any settlement of any action
against any Covered Person for which the Company is required to indemnify such
Covered Person hereunder which is agreed to without the Approval of the Members
or Management Committee.

 

(d)           The indemnification obligations set forth in this Article VII
hereof shall survive the termination of this Agreement.

 

Section 7.3            Insurance.

 

The Company shall maintain, for the benefit of the Company, its Subsidiary
Entities, the Members, the Management Committee Representatives and the
Designated Members, and at the

 

31

--------------------------------------------------------------------------------


 

expense of the Company, policies of insurance as Approved by the Management
Committee or Approved by the Members.

 

Section 7.4            Rights to Rely on Legal Counsel, Accountants.

 

No Covered Person shall be liable, responsible or accountable in damages or
otherwise to the Company or any Member for any performance or omission to
perform any acts in reliance on the advice of accountants or legal counsel for
the Company.

 

ARTICLE VIII

 

TRANSFER OF MEMBERSHIP INTERESTS; ADMISSION OF ADDITIONAL MEMBERS

 

Section 8.1            Transfer or Assignment of Membership or Manager
Interests.

 

No Member shall be entitled to assign, convey, sell, encumber or in any manner
alienate or otherwise Transfer all or part of such Member’s Membership Interest
except in strict compliance with each and all of the other Sections of this
Article VIII.  No Designated Member shall be entitled to assign, convey, sell,
encumber or in any manner alienate or otherwise Transfer all of part of such
Designated Member’s rights, interests, duties or obligations under this
Agreement, in its capacity as a Designated Member, without the Approval of the
Members, except, in the case of a Designated Member which is also a Member, to a
successor to which the entire Membership Interest of such Designated Member has
been Transferred in full compliance with this Agreement.

 

Section 8.2            Conditions to Transfer by Member.

 

Except as provided in Section 8.3 or Section 8.4, no Member may Transfer all or
part of such Member’s Membership Interest, nor shall the direct or indirect
interests in any Member be transferred to any Person if, as a result thereof,
that Member would no longer be directly or indirectly wholly-owned by ERP or
Equity Residential (in the case of a Transfer of the interests in ERP Member) or
AVB (in the case of a Transfer of the interests in AVB Member), unless such
Transfer has been approved in writing by the other Member in its sole and
absolute discretion.

 

Section 8.3            Permitted Transfers.

 

A Member shall be permitted to Transfer all or any part of its Membership
Interest without further consent hereunder to an Affiliate of that Member which
is directly or indirectly wholly-owned by ERP or Equity Residential (in the case
of a Transfer by ERP Member) or by AVB (in the case of a Transfer by AVB
Member), so long as, in connection with such Transfer that Member’s Parent
provides to the other Member a ratification and reaffirmation of its Parent
Guaranty and such Transfer would not be a violation of or an event of default
under, or give rise to a right to accelerate any indebtedness described in, any
note, mortgage, loan agreement or similar instrument or document to which the
Company or any Subsidiary Entity or Outside Partnership is a party unless such
violation or event of default shall be waived by the parties thereto.

 

32

--------------------------------------------------------------------------------


 

Section 8.4            Transfer of Interests in Equity Residential, ERP or AVB.

 

Notwithstanding anything to the contrary contained in this Agreement,
(a) neither Transfers of interests in ERP, nor the issuance or redemption of
interests in ERP, nor Transfers of common or preferred shares or other equity
interests in Equity Residential, nor issuance or redemption of common or
preferred shares or other equity interests in Equity Residential (other than
those occurring in connection with an Extraordinary Transaction), shall
constitute a “Transfer” of the interest of ERP Member under this Agreement, or
constitute a default, breach or withdrawal by ERP Member or any other violation
of this Agreement by ERP Member; (b) neither Transfers of shares of stock in
AVB, nor issuance or redemption of shares of stock in AVB (other than those
occurring in connection with an Extraordinary Transaction), shall constitute a
“Transfer” of the interest of AVB Member under this Agreement, or constitute a
default, breach or withdrawal by AVB Member or any other violation of this
Agreement by AVB Member; and (c) notwithstanding clauses (a) and (b) above,
neither any merger or other consolidation of Equity Residential, ERP or AVB with
any other Person, nor any transfer of all or substantially all of the common
equity of Equity Residential, ERP or AVB (including by way of tender offer), nor
any sale of all or substantially all of the assets of Equity Residential, ERP or
AVB, nor any transfer, issuance or redemption of common or preferred shares or
other equity interests in ERP or Equity Residential or AVB, as applicable, in
connection with such a merger or consolidation of Equity Residential, ERP or
AVB, as applicable (each, an “Extraordinary Transaction”), shall constitute a
“Transfer” of the interest of ERP Member or AVB Member, as applicable, under
this Agreement, or constitute a default, breach or withdrawal by ERP Member or
AVB Member, as applicable, or any other violation of this Agreement by ERP
Member or AVB Member, as applicable, so long as, in the case of any such
Extraordinary Transaction, the surviving Entity or buyer (the “Successor
Parent”), as applicable, in any such transaction provides notice of such
transaction to the other Member within five (5) Business Days thereafter and
certifies that as of the date of consummation of, and after giving effect to,
such transaction, it is either (i) a publicly traded company which continues to
qualify as a REIT and has total equity as determined in accordance with U.S.
generally accepted accounting principles of not less than $1.5 billion, or
(ii) it has total equity as determined in accordance with U.S. generally
accepted accounting principles of not less than $2 billion.  If the Successor
Parent delivers a notice and certificate in accordance with clause (ii) of the
immediately preceding sentence, then, within ninety (90) days following the end
of each fiscal year of the Successor Parent thereafter, the Successor Parent
shall deliver a certificate to the other Member that certifies that, at the end
of such fiscal year, it had total equity as determined in accordance with U.S.
generally accepted accounting principles of not less than $2 billion. For the
avoidance of doubt, a Change in Board Control of Equity Residential or AVB shall
not constitute a “Transfer” of the interest of ERP Member or AVB Member, as
applicable, under this Agreement, or constitute a default, breach or withdrawal
by ERP Member or AVB Member, as applicable, or any other violation of this
Agreement by ERP Member or AVB Member, as applicable.

 

Section 8.5            Unauthorized Transfers Void.

 

Any Transfer or purported Transfer in violation of the provisions of this
Article VIII shall be null and void ab initio and shall constitute a material
breach of this Agreement.  In the event of any Transfer or purported Transfer of
all or any part of a Member’s Membership Interest in violation of this
Agreement, without limiting any other rights or remedies of the Company or the

 

33

--------------------------------------------------------------------------------


 

other Members, the assignee or purported assignee shall have no right to
participate in the management of the business and affairs of the Company or to
become a Member, or to receive any distributions of any kind or to receive any
part of the share of profits or other compensation by way of income and the
return of contributions, or any allocation of income, gain, loss, deduction,
credit or other items to the owner of such Membership Interest in the Company
would otherwise be entitled.

 

Section 8.6            Admission of Substitute Member; Liabilities.

 

(a)           An assignee of all or any part of Membership Interest shall be
admitted as a Substitute Member only if (i) the Transfer of such Membership
Interest complies in all respects with this Article VIII and (ii) the
prospective Substitute Member delivers a signed instrument pursuant to which the
assignee agrees to all of the terms and conditions of, and to be bound by, this
Agreement, and to assume all of the obligations of the transferring Member and
to be subject to all the restrictions and obligations to which the transferring
Member is subject under the terms of this Agreement.  The admission of a
Substitute Member shall not release the transferring Member from any liability
to the Company or to the other Members in respect of its Membership Interest
that may have existed prior to such admission.

 

(b)           The ERP Member shall reflect the admission of such Substitute
Member in the records of the Company as soon as possible after satisfaction of
the conditions set forth in this Agreement.  Schedule C of this Agreement shall
be deemed to be amended to reflect the admission of the Substitute Member upon
such admission; and each of Members then of record hereby consents to such
amendment to the extent required by law or this Agreement.

 

Section 8.7            Admission of Additional Members.

 

Unless the Approval of the Members has been obtained, and then, only in
accordance with the terms and conditions Approved by the Members, the Company
shall not admit any additional Members.

 

ARTICLE IX

 

SPECIAL RIGHTS AND OBLIGATIONS OF MEMBERS AND THE COMPANY

 

Section 9.1            [Reserved]

 

Section 9.2            Archstone Real Estate Assets.

 

If either Member has the right to elect to acquire or nominate a third party
designee to acquire, pursuant to the provisions of Section 9.2 of the Residual
JV Agreement, the interests of Residual JV in any of the assets in the Germany
Portfolio in which the Company and Residual JV hold interests, then the electing
Member may (but shall not be required to) also acquire or nominate a third party
designee to acquire, the interests of the Company relating to such asset, in
accordance with the same terms and procedures set forth in Section 9.2 of the
Residual JV Agreement (as if all capitalized terms used therein had the meanings
for such terms that are set forth in this Agreement).

 

34

--------------------------------------------------------------------------------


 

Section 9.3            Other Business Activities of the Members.

 

Neither the Members nor any Affiliates of the Members shall be obligated to
present any investment opportunity to the Company or any other Member, even if
the opportunity is of a character consistent with the Company’s other activities
and interests.  The Members and the Members’ Affiliates may engage in or possess
any interest, directly or indirectly, in any other business venture of any
nature or description independently or with others, including but not limited
to, the ownership, financing, leasing, operation, management, syndication,
brokerage, or development of real property competitive with the Company Assets. 
Membership in the Company and the assumption by either Member of any duties
hereunder shall be without prejudice to such Member’s rights (or the rights of
its affiliates) to have or pursue such other interests and activities and to
receive and enjoy profits or compensation therefrom, and neither the Company nor
the other Member(s) shall have any right by virtue of this Agreement in and to
such ventures or the income or profits derived therefrom.

 

Section 9.4            Indemnification Claims Under Purchase Agreement.

 

Each Member acknowledges and agrees that any claim for indemnification which the
Company may have against the Seller pursuant to the Purchase Agreement shall be
asserted in compliance with Section 5.6 of the Buyer’s Agreement.  If any Member
determines that a basis exists for the Company to assert a claim against the
Seller, it shall deliver written notice thereof to the other Member specifying
in reasonable detail the factual basis of such claim, stating the amount of
losses (or if not known, a good faith estimate of the amount of losses) and the
method of computation thereof, containing a reference to any and all provisions
of the Purchase Agreement with respect to which indemnification could be sought
and stating its good faith determination (and specifying in reasonable detail
the factual basis for such determination) that such claim is an “Archstone
Residual Claim” as such term is defined in the Buyers Agreement.  Promptly
following the delivery of such notice, the Members shall meet and confer to
determine whether to Approve the making of such claim pursuant to the Purchase
Agreement, subject to compliance with the terms of Section 5.6 of the Buyers
Agreement.

 

Section 9.5            [Reserved]

 

Section 9.6            Employees; Transition Plan.

 

(a)           The Members acknowledge and agree that the Company and the
Archstone Subsidiaries shall be bound by the Transition Plan (as defined in the
Buyers Agreement) approved by Equity Residential, ERP and AVB pursuant to
Section 6.2(b) of the Buyers Agreement.  No amendment, modification, waiver or
departure from the requirements of the Transition Plan or Section 6.2(b) of the
Buyers Agreement shall be entered into or adopted without the Approval of the
Members.

 

(b)           If, pursuant to the Transition Plan, one or more employees are to
be retained by any Subsidiary Entity following the date of this Agreement, then
the Company shall cause such Subsidiary Entity to comply with all applicable
laws with respect to such employees, and all policies with respect to wages,
salaries, benefits, severance and all other applicable employment-related
matters shall be as Approved by the Members.  Any decision to terminate any
employee

 

35

--------------------------------------------------------------------------------


 

of any Subsidiary Entity following the Transition Period (as defined in the
Buyers Agreement) shall require the Approval of the Members.

 

(c)           With respect to any employee who is to be terminated by any
Subsidiary Entity subsequent to the date hereof, the Company shall cause such
Subsidiary Entity to comply with the requirements of applicable law.  Each
Member shall be required to contribute its Proportionate Share of the Company’s
share of any Severance (as defined in the Buyers Agreement) that is due and
payable to such employee to the extent that the retained cash of the Company or
applicable Subsidiary Entity is insufficient therefor.

 

Section 9.7            [Reserved]

 

Section 9.8            Opportunity in Connection with the Acquisition of Outside
Partners’ Interests.

 

The Members agree that the provisions of Section 9.8 of the Residual JV
Agreement are hereby incorporated herein by this reference as if (a) each
reference to a “Member” therein (and in any defined terms used therein) were
deemed to refer to a Member in its capacity as a Member hereunder, (b) each
reference to the “Company” therein (and in any defined terms used therein) were
deemed to refer to the Company.  If either Member has the right to elect to
acquire or nominate a third party designee to acquire, the interests of the
other Member in Residual JV’s interest in an Outside Partnership in accordance
with the provisions of Section 9.8 of the Residual JV Agreement, the electing
Member may (but shall not be required to) also acquire or nominate a third party
designee to acquire, the interests of the other Member in the Company’s interest
in such Outside Partnership, in accordance with the same terms and procedures
set forth in Section 9.8 of the Residual JV Agreement (as if all capitalized
terms used therein had the meanings for such terms that are set forth in this
Agreement).

 

ARTICLE X

 

DISSOLUTION AND LIQUIDATION OF THE COMPANY

 

Section 10.1         Events Causing Dissolution.

 

The Company shall be dissolved only upon the occurrence of any of the following
events (“Dissolution Event”):

 

(a)           The sale, exchange or other disposition or distribution of all or
substantially all of the assets and properties of the Company;

 

(b)           The Approval of the Members; or

 

(c)           The final decree of a court of competent jurisdiction that such
dissolution is required under applicable law.

 

The bankruptcy or dissolution of a Member shall not cause the Member to cease to
be a member of the Company and, upon the occurrence of such an event, the
business of the Company shall continue without dissolution.

 

36

--------------------------------------------------------------------------------


 

Section 10.2         Liquidation and Winding Up.

 

Upon the occurrence of a Dissolution Event, the Company shall be liquidated and
the Management Committee (or other Person designated by the Management Committee
or a decree of court) shall wind up the affairs of the Company.  In such case,
the Management Committee (or such Designated Member or other Person designated
by the Management Committee or a decree of court) shall have the authority, in
its sole and absolute discretion, to sell the Company’s assets and properties or
distribute them in kind.  The Management Committee or other Person winding up
the affairs of the Company shall promptly proceed to the liquidation of the
Company.  In proceeding with the winding-up process, it is the Members’
objective that the winding-up process for the Company shall be completed within
three (3) years following the sale of the Company’s last asset (assuming that
the Company and its Subsidiary Entities are not then parties to any outstanding
litigation which has not been resolved).  If the Approval of the Members is
obtained, the Members may elect to accelerate the winding-up process by mutually
agreeing to set aside reserves or entering into a cost-sharing agreement with
respect to any trailing liabilities of the Company or its Subsidiary Entities. 
In a liquidation, the assets and property of the Company shall be distributed in
the following order of priority:

 

(a)           To the payment of all debts and liabilities of the Company in the
order of priority as provided by law (other than outstanding loans from a Member
or Management Committee Representative);

 

(b)           To the establishment of any reserves deemed necessary by the
Management Committee or the Person winding up the affairs of the Company, for
any contingent liabilities or obligations of the Company (including those of the
Person serving as the liquidator);

 

(c)           To the repayment of any outstanding loans from a Member or
Management Committee Representative to the Company; and

 

(d)           The balance, if any, to the Members in accordance with Section 5.2
of this Agreement.

 

Upon liquidation of the Company, no Member shall be required to contribute any
amount to the Company solely because of a deficit or negative balance in the
Capital Account of such Member and any deficit or negative balance shall not be
considered an asset of the Company for any purpose.

 

ARTICLE XI

 

REPRESENTATIONS AND WARRANTIES

 

Section 11.1         Representations and Warranties of ERP Member.

 

ERP Member hereby represents and warrants to AVB Member as follows:

 

(a)           Organization.  ERP Member is a limited liability company duly
organized, validly existing and in good standing under the laws of the state of
Delaware and has all requisite limited

 

37

--------------------------------------------------------------------------------


 

liability company power and authority to own, lease and operate its properties
and to carry on its business as it is presently being conducted.

 

(b)           Authorization; Validity of Agreements.

 

(i)          ERP Member has the requisite limited liability company power and
authority to execute and deliver this Agreement and to perform all of its
obligations hereunder.  The execution and delivery by ERP Member of this
Agreement, and the performance by ERP Member of its obligations hereunder, have
been duly authorized by, and no other proceedings, actions or authorizations on
the part of ERP Member or any holder of equity interest in ERP Member are
necessary to authorize the execution and delivery by ERP Member of this
Agreement.

 

(ii)         This Agreement has been duly executed and delivered and constitutes
the legal, valid and binding obligation of ERP Member, enforceable against them
in accordance with its terms, except that (a) such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws, now or hereafter in effect, affecting creditors’ rights generally, and
(b) general equitable principles.

 

(a)           Consents and Approvals; No Violations.  The execution and delivery
by ERP Member of this Agreement, and the performance by ERP Member of its
obligations hereunder, does not and will not (a) violate, contravene or conflict
with any provision of any organizational documents of ERP Member; (b) violate,
contravene or conflict with any material orders or laws applicable to ERP Member
or any of its material properties or assets; or (c) require on the part of ERP
Member any filing or registration with, notification to, or authorization,
consent or approval of, any Governmental Authority, except for such filings or
registrations with, notifications to, or authorizations, consents or approvals
of any Governmental Authority as may be referenced in Section 7.3 of the
Purchase Agreement.

 

Section 11.2         Representations and Warranties of AVB Member.

 

AVB Member hereby represents and warrants to ERP Member as follows:

 

(a)           Organization.  AVB Member is a corporation that is duly organized,
validly existing and in good standing under the laws of the state of Maryland
and has all requisite corporate power and authority to own, lease and operate
its properties and to carry on its business as it is presently being conducted.

 

(b)           Authorization; Validity of Agreements.

 

(i)          AVB Member has the requisite corporate power and authority to
execute and deliver this Agreement and to perform all of its obligations
hereunder. The execution and delivery by AVB Member of this Agreement, and the
performance by AVB Member of its obligations hereunder, have been duly
authorized by, and no other proceedings, actions or authorizations on the part
of AVB Member or any holder of equity interest in it are necessary to authorize
the execution and delivery by AVB Member of this Agreement.

 

38

--------------------------------------------------------------------------------


 

(ii)         This Agreement has been duly executed and delivered and constitutes
the legal, valid and binding obligation of AVB Member, enforceable against it in
accordance with its terms, except that (a) such enforcement may be subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws, now or hereafter in effect, affecting creditors’ rights generally, and
(b) general equitable principles.

 

(c)           Consents and Approvals; No Violations.  The execution and delivery
by AVB Member and the performance by AVB Member of its obligations hereunder,
does not and will not (a) violate, contravene or conflict with any provision of
any organizational documents of AVB Member; (b) violate, contravene or conflict
with any material orders or laws applicable to AVB or any of its respective
material properties or assets; or (c) require on the part of AVB Member any
filing or registration with, notification to, or authorization, consent or
approval of, any Governmental Authority, except for such filings or
registrations with, notifications to, or authorizations, consents or approvals
of any Governmental Authority as may be referenced in Section 8.3 of the
Purchase Agreement.

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.1         Complete Agreement.

 

This Agreement and the Certificate of Formation constitute the complete and
exclusive statement of agreement among the Members with respect to the subject
matter hereof.  This Agreement and the Certificate of Formation replace and
supersede all prior agreements by and among the Members or any of them in
respect of the Company including, without limitation, the Archstone Residual JV
Term Sheet that is attached to the Buyers Agreement (but does not supersede as
among the Parents the provisions of the Buyers Agreement that survive the
Initial Closing).  This Agreement and the Certificate of Formation supersede all
prior written and oral statements; and no representation, statement, condition
or warranty not contained in this Agreement or the Certificate of Formation
shall be binding on the Members or the Company or have any force or effect
whatsoever.

 

Section 12.2         Governing Law; Venue.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware without regard to the principles of conflicts of law;
provided that in the event of any conflict or inconsistency between the
provisions of this Agreement and the requirements of the Act, the provisions of
this Agreement shall govern to the extent permitted under the Act.  Proper venue
for any litigation involving this Agreement shall be in any federal or state
court located in the State of Delaware.  Each Member hereto hereby irrevocably
and unconditionally waives, to the extent permitted by law, any objection which
it may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement brought in any court referred to in
this Section 12.2.  The Members hereby irrevocably waive, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.  This provision shall survive the
termination of this Agreement.

 

39

--------------------------------------------------------------------------------


 

Section 12.3         No Assignment; Binding Effect.

 

This Agreement may not be transferred or assigned by any party hereto other than
in the case of a Member, in full compliance with Article VIII hereof as an
integrated part of a permissible Transfer of all of the Membership Interest of
the Member.  Any purported assignment, sale, Transfer, delegation or other
disposition, except as expressly permitted herein, shall be null and void and
shall constitute a material breach of this Agreement.  Subject to the foregoing
restrictions and Article VIII hereof, this Agreement shall be binding upon and
inure to the benefit of the Members and their respective successors and assigns.

 

Section 12.4         Severability.

 

If any provision of this Agreement is held to be illegal, invalid, or
unenforceable under any present or future laws applicable to the Company
effective during the Term of this Agreement, such provision shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid, or unenforceable provision had never comprised a part of this
Agreement; and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid, or
unenforceable provision or by its severance from this Agreement.

 

Section 12.5         No Partition.

 

No Member shall have the right to partition the Company or the Company Assets or
any part thereof or interest therein, or to file a complaint or institute any
proceeding at law or in equity to partition the Company or the Company Assets or
any part thereof or interest therein.  Each Member, for such Member and its
successors and assigns, hereby waives any such rights.  The Members intend that,
during the term of this Agreement, the rights of the Members and their
successors in interest, as among themselves, shall be governed solely by the
terms of this Agreement and by the Act.

 

Section 12.6         Multiple Counterparts.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed a duplicate original and all of which, when taken together, shall
constitute one and the same document.  Execution and delivery of this Agreement
by exchange of facsimile copies bearing the signatures of the parties shall
constitute a valid and binding execution and delivery of this Agreement by the
parties.

 

Section 12.7         Additional Documents and Acts.

 

Each Member agrees to execute and deliver such additional documents and
instruments and to perform such additional acts as may be necessary or
appropriate to effectuate, carry out and perform all of the terms, provisions,
and conditions of this Agreement and the transactions contemplated hereby at any
time.

 

40

--------------------------------------------------------------------------------


 

Section 12.8         TRS Compliance.

 

The Company acknowledges that the AVB and ERP Members may be “taxable REIT
subsidiaries,” within the meaning of Section 856(l) of the Code. The Company
will conduct its operations in a manner such that such Members may continue to
qualify as taxable REIT subsidiaries and shall not take any action that would
cause such members to fail to qualify as taxable REIT subsidiaries, including
without limitation engaging, directly or indirectly, in activities described in
Section 856(l)(3) of the Code.

 

Section 12.9         Amendments.

 

All amendments and modifications to this Agreement shall be in writing and, to
be effective, shall be Approved by the Members.

 

Section 12.10       No Waiver.

 

No delay, failure or waiver by any party to exercise any right or remedy under
this Agreement, and no partial or single exercise of any such right or remedy,
shall operate to limit, preclude, cancel, waive or otherwise affect such right
or remedy, nor shall any single or partial exercise of such right or remedy
limit, preclude, impair or waive any further exercise of such right or remedy or
the exercise of any other right or remedy.

 

Section 12.11       Time Periods.

 

Any time period hereunder which expires on, or any date for performance
hereunder which occurs on, a day which is not a Business Day, shall be deemed to
be postponed to the next Business Day. The first day of any time period
hereunder which runs “from” or “after” a given day shall be deemed to occur on
the day subsequent to that given day.

 

Section 12.12       Notices.

 

Except as otherwise provided in this Agreement regarding notices by electronic
mail or other electronic means to Members and Management Committee
Representatives and regarding Member proxies, all notices, consents and other
communications hereunder shall be given in accordance with Section 12.12 of the
Residual JV Agreement.

 

Section 12.13       Dispute Resolution; Mediation.

 

In the event of any claim, dispute or other matter in controversy between the
Members arising under this Agreement, each Member agrees that, prior to
commencing any lawsuit relating to such claim, dispute or other matter in
controversy, (i) it shall notify the other Member in writing of the claim,
dispute or other matter in controversy, including a reasonably detailed
explanation of such Member’s understanding of the respective positions of each
of the Members with respect to the matters in dispute; (ii) the respective chief
executive officers of Equity Residential and AVB or their designees shall meet
and confer at a mutually convenient time and place within twenty (20) Business
Days following the request of either Member concerning such claim, dispute or
other matter in controversy (such period is referred to herein as the
“Discussion Period”); (iii) if the Members are unable during the Discussion
Period to reach a final agreement

 

41

--------------------------------------------------------------------------------


 

concerning such claim, dispute or other matter in controversy, then, prior to
commencing any lawsuit relating to such dispute, the Member that would intend to
commence such lawsuit shall deliver a written request to the other Member for
non-binding mediation to be administered by the New York, New York office of
Judicial Arbitration & Mediation Services, Inc. or its successor (“JAMS”) or any
other office of JAMS agreed to by the Members, in accordance with JAMS’s
mediation procedures in effect on the date of the Agreement (and if the Members
cannot agree on the selection of a mediator, the Member asserting the claim,
dispute or controversy shall file a request in writing for the appointment of a
mediator with the New York, New York office of JAMS, with a copy of the request
being served on the other Member, and the mediation shall be conducted by the
appointed mediator).  Mediation shall proceed in advance of the commencement of
any lawsuit for a period of 60 days from the date that the applicable Member’s
request for commencement of the mediation procedure was delivered to the other
Member.  The parties shall share the mediator’s fee and any filing fees
equally.  Without limiting any other applicable limitation in this Agreement, in
no event shall the procedures and limitations set forth in this Section 12.13
limit or condition the right of any Member to commence a lawsuit against any
third party or to file an answer or counterclaim or cross-claim (including,
without limitation, as against the other Member) in any lawsuit that has been
commenced by any third party.  The Members agree that the provisions in this
Section 12.13 shall apply to any claim, dispute or controversy asserted by any
Member, but once the Members have engaged in the Discussion Period and mediation
procedures provided for herein with respect to such claim, dispute or
controversy, no Member shall be bound to comply with the Discussion Period and
mediation procedures provided for herein with respect to any further claim,
dispute or controversy that relates to substantially the same acts, omissions or
occurrences with respect to which the Discussion Period and mediation procedures
provided for herein have already taken place.  The Members agree that the
discussions during the Discussion Period or in connection with such mediation
procedures are intended to be settlement communications, and accordingly
(i) none of the discussions during the Discussion Period or in connection with
such mediation procedures, nor any proposals (whether written or oral),
correspondence, or documents of any kind generated during the period of and in
connection with the Discussion Period or in connection with such mediation
procedures, shall be raised, disclosed or admissible in any judicial,
arbitration or similar proceeding for any purpose nor shall any such
discussions, proposals, correspondence or documents be used as a defense or
counter-claim in any action; (ii) such discussions, proposals, correspondence or
documents are without prejudice to any of the parties’ rights, defenses and
remedies at law, in equity or hereunder; and (iii) neither the preparation,
distribution, response to or failure to respond to any such discussions,
proposals, correspondence or documents shall constitute an agreement, or the
basis on which any party may claim reliance on any agreement, except to the
extent that the Members in connection with the discussions during the Discussion
Period or in connection with such mediation procedures enter into a written
agreement that is intended to be definitive and binding.  The foregoing
provisions are intended to be broader than the restrictions on admissibility
with respect to settlement discussions contained in any applicable state or
federal statute or rule of court, including, without limitation, Rule 408 of the
Federal Rules of Evidence.  If the Members or Management Committee
Representatives reach an impasse over a proposed Major Decision or any other
proposed decision requiring the Approval of the Members or the Approval of the
Management Committee, at the election of either Member, upon not less than ten
(10) Business Days’ notice to the other Member, the Discussion Period and
non-binding mediation process provided for in

 

42

--------------------------------------------------------------------------------


 

this Section 12.13 shall be commenced, to assist the Members in attempting to
resolve the impasse, notwithstanding that no claim, dispute or other controversy
with respect to which a Member may seek to commence a lawsuit then exists with
respect to such matter.

 

Section 12.14       Specific Performance.

 

Because of the unique character of the Membership Interests, the Members and the
Company shall be irreparably damaged if this Agreement is not specifically
enforced.  If any dispute arises concerning the Transfer of all or any part of a
Member’s Membership Interest, an injunction may be issued restraining any
purported Transfer pending the determination of such controversy.  Such remedy
shall, however, be cumulative and not exclusive, and shall be in addition to any
other remedy which the Members or the Company may have.

 

Section 12.15       No Third Party Beneficiary.

 

This Agreement is made solely and specifically among and for the benefit of the
parties hereto, and their respective successors and permitted assigns, and no
other Person shall have any rights, interest, or claims hereunder or be entitled
to any benefits under or on account of this Agreement as a third party
beneficiary or otherwise.

 

Section 12.16       Waiver of Jury Trial.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY OR CLAIM WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE CONTEMPLATED TRANSACTIONS. THIS
WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 12.16) AND EXECUTED BY
EACH OF THE PARTIES HERETO).  The scope of this waiver is intended to be
all-encompassing of any and all disputes that may be filed in any court and that
relate to the subject matter herein, including contract claims, tort claims,
breach of duty claims and all other common law and statutory claims. In the
event of litigation, this Agreement may be filed as a written consent to a trial
by the court.

 

Section 12.17       Cumulative Remedies.

 

The rights and remedies of any party as set forth in this Agreement are not
exclusive and are in addition to any other rights and remedies now or hereafter
provided by law or at equity, subject to the provisions of Section 12.13 hereof.

 

Section 12.18       Exhibits and Schedules.

 

All Exhibits and Schedules attached hereto are hereby incorporated by reference
into, and made a part of, this Agreement.

 

43

--------------------------------------------------------------------------------


 

Section 12.19       Interpretation.

 

The titles and section headings set forth in this Agreement are for convenience
only and shall not be considered as part of agreement of the parties.  When the
context requires, the plural shall include the singular and the singular the
plural, and any gender shall include all other genders.  No provision of this
Agreement shall be interpreted or construed against any party because such party
or its counsel was the drafter thereof.

 

Section 12.20       Survival.

 

It is the express intention and agreement of the Members that all covenants,
agreements, statement, representations, warranties and indemnities made in this
Agreement shall survive the execution and delivery of this Agreement and, where
appropriate to facilitate the intent of this Agreement, the dissolution,
liquidation and winding up of the Company.

 

Section 12.21       Attorneys’ Fees.

 

If any Member seeks to enforce such Member’s rights under this Agreement by
legal proceedings or otherwise the non-prevailing party shall be responsible for
all costs and expenses in connection therewith, including without limitation,
reasonable attorneys’ fees and costs and court costs and witness fees.  In this
Section 12.21, non-prevailing party shall not be meant to refer to a Member who
initiates or accepts a settlement offer with regards to such legal proceeding.

 

Section 12.22       Confidentiality.

 

The Members hereby incorporate herein by this reference the terms of the
Confidentiality Agreement (as defined in the Buyers Agreement), and agree to be
bound thereby as if each Member was directly a party thereto.  Each Member shall
not disclose or furnish to any third party (other than any third party who is
bound by confidentiality obligations reasonably expected to prevent further
disclosure) the terms and conditions of this Agreement.  Notwithstanding the
foregoing, each Member may disclose the terms and conditions of this Agreement
to the extent such disclosure is reasonably necessary to comply with applicable
law (including any securities law or regulation or the rules of a securities
exchange) and with judicial process, and to its affiliates, partners, managers,
trustees, directors, officers, employees, accountants, attorneys, advisors and
other representatives, each of whom shall be informed of the confidential nature
of the terms and conditions of this Agreement and directed to treat such
information confidentially in accordance with the terms of this Agreement.

 

*  *  *

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Members have executed this Agreement as of
the date first hereinabove set forth.

 

 

 

AVB MEMBER:

 

 

 

AVB DEVELOPMENT TRANSACTIONS, INC., a Maryland corporation

 

 

 

 

 

By:

/s/ Edward M. Schulman

 

Name:

Edward M. Schulman

 

Title:

Executive Vice President, General Counsel & Secretary

 

 

 

 

ERP MEMBER:

 

 

 

EQR-RESIDUAL JV MEMBER, LLC,

 

a Delaware limited liability company

 

 

 

By:

ERP Holding Co., Inc.,

 

 

 a Delaware corporation,

 

 

 its Member

 

 

 

 

 

 

 

 

By:

/s/ Scott J. Fenster

 

 

Name:

Scott J. Fenster

 

 

Title:

Senior Vice President

 

S-1

--------------------------------------------------------------------------------


 

ARCHSTONE PARALLEL RESIDUAL JV, LLC

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit 1

Form of Funding Notice

Exhibit 2

Form of Parent Guaranty

Schedule A

Organization Chart for the Company

Schedule B

Archstone Subsidiaries

Schedule C

Members, Capital Contributions and Proportionate Shares

Schedule D

Germany I Portfolio

Schedule E

Taxes, Allocations, Related Matters

Schedule F

Authorized Documents

Schedule G

Allocation of Responsibilities/Functions to Designated Members

Schedule H

Fees

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

Form of Funding Notice

 

$                       

 

AVB Development Transactions, Inc.
671 N. Glebe Road
Suite 800
Arlington, VA 22203

 

EQR-Residual JV Member, LLC
Two N. Riverside Plaza
Suite 400
Chicago, Illinois 60606

 

Re:          Funding of Capital to Archstone Parallel Residual JV, LLC

 

Gentlemen:

 

Reference is hereby made to the Limited Liability Company Agreement of Archstone
Parallel Residual JV, LLC, dated as of February 27, 2013 (the “Limited Liability
Company Agreement”).  Capitalized terms not otherwise defined have the meanings
ascribed to them in the Limited Liability Company Agreement.

 

Pursuant to Section 3.4 of the Limited Liability Company Agreement, you are
advised that the                            Member has determined that capital
is required to fund cash needs of the Company in the aggregate amount of
$                  .

 

Each Member is hereby requested to contribute, by wire transfer of immediately
available funds to the account designated below, funds in the amount of its
Proportionate Share (as set forth below) of such required amount on or before
                        ,            [insert appropriate time period which shall
not be less than as set forth in Article III].

 

[add description of reason for capital]

 

 

 

Contributions

 

Percentage Interest

 

AVB Member

 

$

 

 

40

%

ERP Member

 

$

 

 

60

%

TOTAL

 

 

 

100

%

 

Exhibit 1-1

--------------------------------------------------------------------------------


 

Such funds shall be wire transferred to the following account on or before

 

,             :

 

 

 

[MEMBER]

 

By:

 

 

 

 

 

Name:

 

 

Title:

 

 

Exhibit 1-2

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

Form of Parent Guaranty

(Attached)

 

Exhibit 2-1

--------------------------------------------------------------------------------


 

AvalonBay/
Archstone Parallel Residual JV, LLC

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”), dated as of the 27th day of February, 2013, is
made by AVALONBAY COMMUNITIES, INC., a Maryland corporation (“Guarantor”), for
the benefit of EQR-RESIDUAL JV MEMBER, LLC, a Delaware limited liability company
(“Creditor Member”).

 

RECITALS

 

A.                                    Creditor Member and AVB DEVELOPMENT
TRANSACTIONS, INC., a Maryland corporation (“Guarantor-Affiliated Member”),
formed and own the membership interests in Archstone Parallel Residual JV, LLC,
a Delaware limited liability company (the “Company”), pursuant to that certain
Limited Liability Company of the Company dated as of even date herewith (as the
same may be amended from time to time, the “Limited Liability Company
Agreement”).  All capitalized terms which are used but not expressly defined in
this Guaranty shall have the same meaning herein as are given to such terms in
the Limited Liability Company Agreement.

 

B.                                    Guarantor has an indirect or direct
financial and/or ownership interest in Guarantor-Affiliated Member.

 

C.                                    In partial consideration of
Guarantor-Affiliated Member’s execution of the Limited Liability Company
Agreement and as a condition precedent thereto, the Guarantor is required to
execute and deliver this Guaranty for the benefit of Creditor Member and its
permitted successors and assigns under the Limited Liability Company Agreement
(collectively, “Beneficiary”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce Creditor Member to
enter into the Limited Liability Company Agreement, Guarantor hereby agrees as
follows:

 

1.                                      GUARANTY.  Guarantor, as primary obligor
and not merely as a surety, hereby absolutely and irrevocably guarantees to
Beneficiary the punctual payment and performance when due of the Guaranteed
Obligations (as hereinafter defined).  As used herein, “Guaranteed Obligations”
means, collectively, (i) the full and prompt payment of all amounts, capital
contributions, sums and charges payable by Guarantor-Affiliated Member under the
Limited Liability Company Agreement, including, without limitation, all
obligations of Guarantor-Affiliated Member to make Guaranty Equalization
Payments and all indemnification obligations of Guarantor-Affiliated Member
under the Limited Liability Company Agreement, (ii) the full and punctual
performance and observance of all the terms, covenants and conditions provided
to be performed, observed and complied with by Guarantor-Affiliated Member under
the Limited Liability Company Agreement, or provided to be performed, observed
and complied with by Guarantor-Affiliated Member or an affiliate or designee
thereof (each, individually and collectively, “Obligor”) under any assumption
agreement or other instrument delivered by it pursuant to the Limited Liability
Company Agreement, and (iii) the full and prompt payment of all damages, costs
and expenses which shall at any time be recoverable by Creditor Member

 

1

--------------------------------------------------------------------------------


 

from Guarantor-Affiliated Member or any other Obligor by virtue of or under the
Limited Liability Company Agreement or under any assumption agreement or other
instrument delivered by it pursuant to the Limited Liability Company Agreement,
including, without limitation, on account of any representations or warranties
made by Guarantor-Affiliated Member thereunder.  Guarantor further agrees to pay
all Enforcement Costs (as hereinafter defined), in addition to all other amounts
due hereunder.  Any amounts owed under this Guaranty (that are not accruing
interest under the Limited Liability Company Agreement) which are not timely
made by Guarantor in accordance with the terms of this Guaranty shall bear
interest from the date payable at the rate of fifteen percent (15%) per annum
until all such amounts are fully paid.  Notwithstanding anything to the contrary
herein, (x) Guarantor shall have all of the same rights, remedies and defenses
as Guarantor-Affiliated Member, including, without limitation, the right to
exercise the dispute resolution procedures under and in accordance with the
terms of the Limited Liability Company Agreement, and (y) other than the payment
of Enforcement Costs, Guarantor shall have no greater liability than
Guarantor-Affiliated Member or other Obligor under the Limited Liability Company
Agreement or with respect to any assumption agreement or instrument delivered by
it pursuant thereto.

 

2.                                      NATURE OF GUARANTY.  This Guaranty is an
absolute, irrevocable, present and continuing guaranty of payment and
performance and not of collectability.  The obligations of Guarantor hereunder
are independent of the obligations of Guarantor-Affiliated Member and any other
Obligor and, in the event of any default hereunder, a separate action or actions
may be brought and prosecuted against Guarantor whether or not
Guarantor-Affiliated Member or any other Obligor is joined therein.  Beneficiary
shall not be required to prosecute collection, enforcement or other remedies
against Guarantor-Affiliated Member or any other Obligor or any other guarantor
of the Guaranteed Obligations, or to enforce or resort to any collateral for the
repayment of the Guaranteed Obligations or other rights and remedies pertaining
thereto, before calling on the Guarantor for payment.  If for any reason
Guarantor-Affiliated Member or any other Obligor shall fail or be unable to pay,
punctually and fully, any of the Guaranteed Obligations, Guarantor shall pay
such obligations to Beneficiary in full, immediately upon demand.  One or more
successive actions may be brought against Guarantor, as often as Beneficiary
deems advisable, until all of the Guaranteed Obligations are paid and performed
in full.  Payment or performance by Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid and performed.  Without limiting the generality of the foregoing,
if Creditor Member is awarded a judgment in any suit brought to enforce
Guarantor’s covenant to pay or perform a portion of the Guaranteed Obligations,
such judgment shall not be deemed to release Guarantor from its covenant to pay
and perform the portion of the Guaranteed Obligations that is not the subject of
such judgment.

 

3.                                      ENFORCEMENT COSTS.  If:  (a) this
Guaranty, is placed in the hands of one or more attorneys for collection or is
collected through any legal proceeding, (b) one or more attorneys is retained to
represent Beneficiary in any bankruptcy, reorganization, receivership or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, or (c) one or more attorneys is retained to represent Beneficiary in
any other proceedings whatsoever in connection with this Guaranty, then
Guarantor shall pay to Beneficiary upon demand all fees, reasonable costs and
expenses incurred by Beneficiary  in connection therewith, including, without
limitation, reasonable attorney’s fees, court costs and filing fees (all of
which

 

2

--------------------------------------------------------------------------------


 

are referred to herein as the “Enforcement Costs”).  Beneficiary is only
entitled to Enforcement Costs if it is the prevailing party.

 

4.                                      NO DISCHARGE OR DIMINISHMENT OF
GUARANTY.  Except as otherwise provided herein and to the extent provided
herein, the obligations of Guarantor hereunder are absolute and not subject to
termination for any reason other than the satisfaction of the Guaranteed
Obligations or expiration of this Guaranty.  Guarantor agrees that the liability
of the Guarantor hereunder shall not be discharged by, and Guarantor hereby
irrevocably consents to: (i) any subsequent change, modification or amendment of
the Limited Liability Company Agreement in any of its terms, covenants and
conditions; (ii) the renewal or extension of time for the payment or performance
of the Guaranteed Obligations; (iii) any transfer, waiver, compromise,
settlement, modification, surrender or release of Guarantor-Affiliated Member’s
or any other Obligor’s obligations; (iv) any failure or omission to assert or
enforce or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Limited Liability Company Agreement, at law, in equity or
otherwise) with respect to the Guaranteed Obligations; (v) any act or event
which might otherwise discharge, reduce, limit or modify Guarantor’s obligations
under this Guaranty; and (vi) any forbearance, delay or other act or omission of
Creditor Member.  In addition, the Guaranteed Obligations of the Guarantor
hereunder are not subject to counterclaim (other than mandatory or compulsory
counterclaims), set-off, abatement, deferment or defense based upon any claim
that Guarantor may have against Beneficiary:

 

(a)                                 unrelated to the transaction giving rise to
the Guaranteed Obligations; or

 

(b)                                 regarding any lack of capacity, lack of
authority or any other disability or other defense of Guarantor-Affiliated
Member or any other Obligor, including, without limitation, any defense based on
or arising out of the lack of validity or enforceability of the Limited
Liability Company Agreement or any assumption agreement or other instrument
delivered thereunder; or

 

(c)                                  regarding (i) the release or discharge of
Guarantor-Affiliated Member or any other Obligor in any receivership, bankruptcy
or other proceedings, (ii) the impairment, limitation, modification or
termination of the liabilities of Guarantor-Affiliated Member or any other
Obligor to Beneficiary or the estate of Guarantor-Affiliated Member or any other
Obligor in bankruptcy, or any remedy for the enforcement of Guarantor-Affiliated
Member’s or any other Obligor’s liability under the Limited Liability Company
Agreement or any assumption agreement or other instrument delivered thereunder,
resulting from the operation of any present or future provision of Title 11 of
the United States Code or other statute or from the decision in any court,
(iii) the cessation of the liability of Guarantor-Affiliated Member or any other
Obligor from any cause other than payment and performance in full of the
Guaranteed Obligations, or (iv) any rejection or disaffirmance of the Guaranteed
Obligations, or any part thereof, or any security held therefor, in any
proceedings in bankruptcy, insolvency or reorganization.

 

5.                                      DEFENSES WAIVED.  Guarantor irrevocably
waives acceptance hereof, presentment, demand, protest, to the fullest extent
permitted by applicable law, any notice (including, without limitation, notices
of protest, notices of dishonor, notices of any action or

 

3

--------------------------------------------------------------------------------


 

inaction, notices of any renewal, extension or modification of the Guaranteed
Obligations or any agreement related thereto, and notices of any extension of
credit to Guarantor-Affiliated Member or any other Obligor and any right to
consent to any thereof) not provided for herein or in the Limited Liability
Company Agreement, as well as any requirement that at any time any action be
taken by any person against Guarantor-Affiliated Member, any other Obligor or
Guarantor.  Guarantor further irrevocably waives: (a) any right to require
Creditor Member, as a condition of payment or performance, to (i) proceed
against Guarantor-Affiliated Member or any other Obligor or other Person,
(ii) proceed against or exhaust any security held from Guarantor-Affiliated
Member or any other Obligor or other Person, (iii) proceed against or have
resort to any balance on the books of Creditor Member owed to
Guarantor-Affiliated Member or any other Obligor or other Person, or (iv) pursue
any other remedy in the power of Creditor Member whatsoever; (b) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in other respects more burdensome
than that of the principal; and (c) the benefit of any statute of limitations
affecting Guarantor’s liability hereunder or the enforcement hereof.  Until
payment of the Guaranteed Obligations by Guarantor-Affiliated Member and any
other Obligor, any right of subrogation, contribution, reimbursement or
indemnification on the part of Guarantor as against Guarantor-Affiliated Member
or any other Obligor shall be in all respects subordinate to all rights and
claims of Beneficiary for all other payments or damages which shall be or become
due and payable by Guarantor-Affiliated Member or any other Obligor under the
provisions of the Limited Liability Company Agreement or any assumption
agreement or other instrument delivered thereunder.  Beneficiary may compromise
or adjust any part of the Guaranteed Obligations, make any other accommodation
with Guarantor-Affiliated Member or any other Obligor or exercise any other
right or remedy available to it against Guarantor-Affiliated Member or any other
Obligor without affecting or impairing in any way the liability of Guarantor
under this Guaranty except to the extent the Guaranteed Obligations have been
performed.

 

6.                                      REINSTATEMENT; STAY OF ACCELERATION.  If
at any time any payment of any portion of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, or reorganization of Guarantor-Affiliated Member or any other
Obligor or otherwise, Guarantor’s obligations under this Guaranty with respect
to that payment shall be reinstated at such time as though the payment had not
been made.  If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of
Guarantor-Affiliated Member or any other Obligor, all such amounts otherwise
subject to acceleration under the terms of any agreement relating to the
Guaranteed Obligations shall nonetheless be payable by Guarantor forthwith on
demand by the Beneficiary.

 

7.                                      INFORMATION.  Guarantor assumes all
responsibility for being and keeping itself informed of Guarantor-Affiliated
Member’s or any other Obligor’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks that Guarantor assumes and incurs
under this Guaranty, and agrees that Beneficiary does not have any duty to
advise Guarantor of any information known to it regarding those circumstances or
risks.

 

4

--------------------------------------------------------------------------------


 

8.                                      SURVIVAL.  This Guaranty shall remain in
full force and effect as to any Guaranteed Obligation for so long as such
Guaranteed Obligation survives under the terms and conditions of the Limited
Liability Company Agreement.

 

9.                                      SEVERABILITY.  The provisions of this
Guaranty are severable, and in any action or proceeding involving any state
corporate, partnership or limited liability company law, or any state, federal
or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of Guarantor under this
Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of Guarantor’s liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by
Guarantor or Beneficiary, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or
proceeding.  This Section with respect to the maximum liability of Guarantor is
intended solely to preserve the rights of Beneficiary, to the maximum extent not
subject to avoidance under applicable law, and neither Guarantor nor any other
person or entity shall have any right or claim under this Section with respect
to such maximum liability, except to the extent necessary so that the
obligations of Guarantor hereunder shall not be rendered voidable under
applicable law.

 

10.                               REPRESENTATIONS BY GUARANTOR.  Guarantor
represents that:  (a) it is duly organized, validly existing and in good
standing under the laws where it is organized and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
(b) the execution and delivery of this Guaranty and the performance of the
obligations it imposes (i) are within its powers; (ii) have been duly authorized
by all necessary action of its governing body; and (iii) do not violate any law,
conflict with the terms of its articles or agreement of incorporation or
organization, its by-laws or any agreement by which it is bound or require the
consent or approval of any governmental authority or any third party; and
(c) this Guaranty is a valid and binding agreement, enforceable according to its
terms, except as such enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

 

11.                               NOTICES.  All notices, requests and other
communications to any party under this Guaranty must be in writing (including
facsimile transmission or similar writing) and must be given to Beneficiary at
the address for Beneficiary set forth in the Limited Liability Company
Agreement, to Guarantor-Affiliated Member at the address for
Guarantor-Affiliated Member set forth in the Limited Liability Company
Agreement, and to Guarantor at the address for Guarantor-Affiliated Member set
forth in the Limited Liability Company Agreement, or in each case as otherwise
specified in a notice by one party to the other in accordance with the Limited
Liability Company Agreement.  Each notice, request or other communication shall
be effective in accordance with the Limited Liability Company Agreement.

 

12.                               MISCELLANEOUS.  No provision of this Guaranty
may be amended, supplemented or modified, or any of its terms and provisions
waived, except by a written instrument executed by Beneficiary and Guarantor. 
No failure on the part of the Beneficiary to exercise, and no delay in
exercising, any right under this Guaranty waives that right; nor does any single
or partial exercise of any right under this Guaranty preclude any other or
further exercise of that or any other right.  The remedies provided in this
Guaranty are cumulative and

 

5

--------------------------------------------------------------------------------


 

not exclusive of any remedies provided by law.  This Guaranty binds Guarantor,
and its successors and assigns, and benefits Beneficiary, and its respective
successors and assigns.  The use of headings does not limit the provisions of
this Guaranty.

 

13.                               ASSIGNMENT OF GUARANTY.  Notwithstanding
anything to the contrary contained in this Guaranty, Guarantor shall not assign,
transfer or otherwise delegate its obligations under this Guaranty without first
obtaining Beneficiary’s prior written consent, which shall be granted or
withheld in Beneficiary’s sole and absolute discretion.  No transfer of
interests in Guarantor or merger involving Guarantor that is permitted under the
Limited Liability Company Agreement shall be deemed to be an assignment that
requires Beneficiary’s consent hereunder.

 

14.                               GOVERNING LAW.  THIS GUARANTY IS TO BE
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
DELAWARE.

 

15.                               CONSENT TO JURISDICTION.  GUARANTOR AND
BENEFICIARY HEREBY CONSENT AND AGREE TO THE EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR STATE COURT SITTING IN THE STATE OF DELAWARE IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AND GUARANTOR IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
OBJECTION IT MAY NOW OR LATER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT
FORUM.

 

16.                               WAIVER OF JURY TRIAL.  GUARANTOR AND
BENEFICIARY ACKNOWLEDGE AND AGREE THAT ANY CONTROVERSY OR CLAIM WHICH MAY ARISE
UNDER THIS GUARANTY IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE CONTEMPLATED TRANSACTIONS. 
THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A
MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 16) AND EXECUTED BY
EACH OF GUARANTOR AND BENEFICIARY).  THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  IN THE
EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

 

 

 

GUARANTOR:

 

 

 

AVALONBAY COMMUNITIES, INC.,

 

a Maryland corporation

 

 

 

 

 

By:

 

 

Name:

Edward M. Schulman

 

Title:

Executive Vice President, General Counsel & Secretary

 

[Signature Page — Archstone Parallel Residual JV, LLC (AvalonBay)]

 

--------------------------------------------------------------------------------


 

ERPOP/
Archstone Parallel Residual JV, LLC

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”), dated as of the 27th day of February, 2013, is
made by ERP OPERATING LIMITED PARTNERSHIP, an Illinois limited partnership
(“Guarantor”), for the benefit of AVB DEVELOPMENT TRANSACTIONS, INC., a Maryland
corporation (“Creditor Member”).

 

RECITALS

 

A.            Creditor Member and EQR-RESIDUAL JV MEMBER, LLC, a Delaware
limited liability company (“Guarantor-Affiliated Member”), formed and own the
membership interests in Archstone Parallel Residual JV, LLC, a Delaware limited
liability company (the “Company”), pursuant to that certain Limited Liability
Company of the Company dated as of even date herewith (as the same may be
amended from time to time, the “Limited Liability Company Agreement”).  All
capitalized terms which are used but not expressly defined in this Guaranty
shall have the same meaning herein as are given to such terms in the Limited
Liability Company Agreement.

 

B.            Guarantor has an indirect or direct financial and/or ownership
interest in Guarantor-Affiliated Member.

 

C.            In partial consideration of Guarantor-Affiliated Member’s
execution of the Limited Liability Company Agreement and as a condition
precedent thereto, the Guarantor is required to execute and deliver this
Guaranty for the benefit of Creditor Member and its permitted successors and
assigns under the Limited Liability Company Agreement (collectively,
“Beneficiary”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce Creditor Member to
enter into the Limited Liability Company Agreement, Guarantor hereby agrees as
follows:

 

1.             GUARANTY.  Guarantor, as primary obligor and not merely as a
surety, hereby absolutely and irrevocably guarantees to Beneficiary the punctual
payment and performance when due of the Guaranteed Obligations (as hereinafter
defined).  As used herein, “Guaranteed Obligations” means, collectively, (i) the
full and prompt payment of all amounts, capital contributions, sums and charges
payable by Guarantor-Affiliated Member under the Limited Liability Company
Agreement, including, without limitation, all obligations of
Guarantor-Affiliated Member to make Guaranty Equalization Payments and all
indemnification obligations of Guarantor-Affiliated Member under the Limited
Liability Company Agreement, (ii) the full and punctual performance and
observance of all the terms, covenants and conditions provided to be performed,
observed and complied with by Guarantor-Affiliated Member under the Limited
Liability Company Agreement, or provided to be performed, observed and complied
with by Guarantor-Affiliated Member or an affiliate or designee thereof (each,
individually and collectively, “Obligor”) under any assumption agreement or
other instrument delivered by it pursuant to the Limited Liability Company
Agreement, and (iii) the full and prompt payment of all damages, costs and
expenses which shall at any time be recoverable by Creditor Member

 

1

--------------------------------------------------------------------------------


 

from Guarantor-Affiliated Member or any other Obligor by virtue of or under the
Limited Liability Company Agreement or under any assumption agreement or other
instrument delivered by it pursuant to the Limited Liability Company Agreement,
including, without limitation, on account of any representations or warranties
made by Guarantor-Affiliated Member thereunder.  Guarantor further agrees to pay
all Enforcement Costs (as hereinafter defined), in addition to all other amounts
due hereunder.  Any amounts owed under this Guaranty (that are not accruing
interest under the Limited Liability Company Agreement) which are not timely
made by Guarantor in accordance with the terms of this Guaranty shall bear
interest from the date payable at the rate of fifteen percent (15%) per annum
until all such amounts are fully paid.  Notwithstanding anything to the contrary
herein, (x) Guarantor shall have all of the same rights, remedies and defenses
as Guarantor-Affiliated Member, including, without limitation, the right to
exercise the dispute resolution procedures under and in accordance with the
terms of the Limited Liability Company Agreement, and (y) other than the payment
of Enforcement Costs, Guarantor shall have no greater liability than
Guarantor-Affiliated Member or other Obligor under the Limited Liability Company
Agreement or with respect to any assumption agreement or instrument delivered by
it pursuant thereto.

 

2.                                      NATURE OF GUARANTY.  This Guaranty is an
absolute, irrevocable, present and continuing guaranty of payment and
performance and not of collectability.  The obligations of Guarantor hereunder
are independent of the obligations of Guarantor-Affiliated Member and any other
Obligor and, in the event of any default hereunder, a separate action or actions
may be brought and prosecuted against Guarantor whether or not
Guarantor-Affiliated Member or any other Obligor is joined therein.  Beneficiary
shall not be required to prosecute collection, enforcement or other remedies
against Guarantor-Affiliated Member or any other Obligor or any other guarantor
of the Guaranteed Obligations, or to enforce or resort to any collateral for the
repayment of the Guaranteed Obligations or other rights and remedies pertaining
thereto, before calling on the Guarantor for payment.  If for any reason
Guarantor-Affiliated Member or any other Obligor shall fail or be unable to pay,
punctually and fully, any of the Guaranteed Obligations, Guarantor shall pay
such obligations to Beneficiary in full, immediately upon demand.  One or more
successive actions may be brought against Guarantor, as often as Beneficiary
deems advisable, until all of the Guaranteed Obligations are paid and performed
in full.  Payment or performance by Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid and performed.  Without limiting the generality of the foregoing,
if Creditor Member is awarded a judgment in any suit brought to enforce
Guarantor’s covenant to pay or perform a portion of the Guaranteed Obligations,
such judgment shall not be deemed to release Guarantor from its covenant to pay
and perform the portion of the Guaranteed Obligations that is not the subject of
such judgment.

 

3.                                      ENFORCEMENT COSTS.  If:  (a) this
Guaranty, is placed in the hands of one or more attorneys for collection or is
collected through any legal proceeding, (b) one or more attorneys is retained to
represent Beneficiary in any bankruptcy, reorganization, receivership or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, or (c) one or more attorneys is retained to represent Beneficiary in
any other proceedings whatsoever in connection with this Guaranty, then
Guarantor shall pay to Beneficiary upon demand all fees, reasonable costs and
expenses incurred by Beneficiary  in connection therewith, including, without
limitation, reasonable attorney’s fees, court costs and filing fees (all of
which

 

2

--------------------------------------------------------------------------------


 

are referred to herein as the “Enforcement Costs”).  Beneficiary is only
entitled to Enforcement Costs if it is the prevailing party.

 

4.                                      NO DISCHARGE OR DIMINISHMENT OF
GUARANTY.  Except as otherwise provided herein and to the extent provided
herein, the obligations of Guarantor hereunder are absolute and not subject to
termination for any reason other than the satisfaction of the Guaranteed
Obligations or expiration of this Guaranty.  Guarantor agrees that the liability
of the Guarantor hereunder shall not be discharged by, and Guarantor hereby
irrevocably consents to: (i) any subsequent change, modification or amendment of
the Limited Liability Company Agreement in any of its terms, covenants and
conditions; (ii) the renewal or extension of time for the payment or performance
of the Guaranteed Obligations; (iii) any transfer, waiver, compromise,
settlement, modification, surrender or release of Guarantor-Affiliated Member’s
or any other Obligor’s obligations; (iv) any failure or omission to assert or
enforce or agreement or election not to assert or enforce, or the stay or
enjoining, by order of court, by operation of law or otherwise, of the exercise
or enforcement of, any claim or demand or any right, power or remedy (whether
arising under the Limited Liability Company Agreement, at law, in equity or
otherwise) with respect to the Guaranteed Obligations; (v) any act or event
which might otherwise discharge, reduce, limit or modify Guarantor’s obligations
under this Guaranty; and (vi) any forbearance, delay or other act or omission of
Creditor Member.  In addition, the Guaranteed Obligations of the Guarantor
hereunder are not subject to counterclaim (other than mandatory or compulsory
counterclaims), set-off, abatement, deferment or defense based upon any claim
that Guarantor may have against Beneficiary:

 

(a)                                 unrelated to the transaction giving rise to
the Guaranteed Obligations; or

 

(b)                                 regarding any lack of capacity, lack of
authority or any other disability or other defense of Guarantor-Affiliated
Member or any other Obligor, including, without limitation, any defense based on
or arising out of the lack of validity or enforceability of the Limited
Liability Company Agreement or any assumption agreement or other instrument
delivered thereunder; or

 

(c)                                  regarding (i) the release or discharge of
Guarantor-Affiliated Member or any other Obligor in any receivership, bankruptcy
or other proceedings, (ii) the impairment, limitation, modification or
termination of the liabilities of Guarantor-Affiliated Member or any other
Obligor to Beneficiary or the estate of Guarantor-Affiliated Member or any other
Obligor in bankruptcy, or any remedy for the enforcement of Guarantor-Affiliated
Member’s or any other Obligor’s liability under the Limited Liability Company
Agreement or any assumption agreement or other instrument delivered thereunder,
resulting from the operation of any present or future provision of Title 11 of
the United States Code or other statute or from the decision in any court,
(iii) the cessation of the liability of Guarantor-Affiliated Member or any other
Obligor from any cause other than payment and performance in full of the
Guaranteed Obligations, or (iv) any rejection or disaffirmance of the Guaranteed
Obligations, or any part thereof, or any security held therefor, in any
proceedings in bankruptcy, insolvency or reorganization.

 

5.                                      DEFENSES WAIVED.  Guarantor irrevocably
waives acceptance hereof, presentment, demand, protest, to the fullest extent
permitted by applicable law, any notice (including, without limitation, notices
of protest, notices of dishonor, notices of any action or

 

3

--------------------------------------------------------------------------------


 

inaction, notices of any renewal, extension or modification of the Guaranteed
Obligations or any agreement related thereto, and notices of any extension of
credit to Guarantor-Affiliated Member or any other Obligor and any right to
consent to any thereof) not provided for herein or in the Limited Liability
Company Agreement, as well as any requirement that at any time any action be
taken by any person against Guarantor-Affiliated Member, any other Obligor or
Guarantor.  Guarantor further irrevocably waives: (a) any right to require
Creditor Member, as a condition of payment or performance, to (i) proceed
against Guarantor-Affiliated Member or any other Obligor or other Person,
(ii) proceed against or exhaust any security held from Guarantor-Affiliated
Member or any other Obligor or other Person, (iii) proceed against or have
resort to any balance on the books of Creditor Member owed to
Guarantor-Affiliated Member or any other Obligor or other Person, or (iv) pursue
any other remedy in the power of Creditor Member whatsoever; (b) any defense
based upon any statute or rule of law which provides that the obligation of a
surety must be neither larger in amount nor in other respects more burdensome
than that of the principal; and (c) the benefit of any statute of limitations
affecting Guarantor’s liability hereunder or the enforcement hereof.  Until
payment of the Guaranteed Obligations by Guarantor-Affiliated Member and any
other Obligor, any right of subrogation, contribution, reimbursement or
indemnification on the part of Guarantor as against Guarantor-Affiliated Member
or any other Obligor shall be in all respects subordinate to all rights and
claims of Beneficiary for all other payments or damages which shall be or become
due and payable by Guarantor-Affiliated Member or any other Obligor under the
provisions of the Limited Liability Company Agreement or any assumption
agreement or other instrument delivered thereunder.  Beneficiary may compromise
or adjust any part of the Guaranteed Obligations, make any other accommodation
with Guarantor-Affiliated Member or any other Obligor or exercise any other
right or remedy available to it against Guarantor-Affiliated Member or any other
Obligor without affecting or impairing in any way the liability of Guarantor
under this Guaranty except to the extent the Guaranteed Obligations have been
performed.

 

6.                                      REINSTATEMENT; STAY OF ACCELERATION.  If
at any time any payment of any portion of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, or reorganization of Guarantor-Affiliated Member or any other
Obligor or otherwise, Guarantor’s obligations under this Guaranty with respect
to that payment shall be reinstated at such time as though the payment had not
been made.  If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of
Guarantor-Affiliated Member or any other Obligor, all such amounts otherwise
subject to acceleration under the terms of any agreement relating to the
Guaranteed Obligations shall nonetheless be payable by Guarantor forthwith on
demand by the Beneficiary.

 

7.                                      INFORMATION.  Guarantor assumes all
responsibility for being and keeping itself informed of Guarantor-Affiliated
Member’s or any other Obligor’s financial condition and assets, and of all other
circumstances bearing upon the risk of nonpayment of the Guaranteed Obligations
and the nature, scope and extent of the risks that Guarantor assumes and incurs
under this Guaranty, and agrees that Beneficiary does not have any duty to
advise Guarantor of any information known to it regarding those circumstances or
risks.

 

4

--------------------------------------------------------------------------------


 

8.                                      SURVIVAL.  This Guaranty shall remain in
full force and effect as to any Guaranteed Obligation for so long as such
Guaranteed Obligation survives under the terms and conditions of the Limited
Liability Company Agreement.

 

9.                                      SEVERABILITY.  The provisions of this
Guaranty are severable, and in any action or proceeding involving any state
corporate, partnership or limited liability company law, or any state, federal
or foreign bankruptcy, insolvency, reorganization or other law affecting the
rights of creditors generally, if the obligations of Guarantor under this
Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of Guarantor’s liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by
Guarantor or Beneficiary, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or
proceeding.  This Section with respect to the maximum liability of Guarantor is
intended solely to preserve the rights of Beneficiary, to the maximum extent not
subject to avoidance under applicable law, and neither Guarantor nor any other
person or entity shall have any right or claim under this Section with respect
to such maximum liability, except to the extent necessary so that the
obligations of Guarantor hereunder shall not be rendered voidable under
applicable law.

 

10.                               REPRESENTATIONS BY GUARANTOR.  Guarantor
represents that:  (a) it is duly organized, validly existing and in good
standing under the laws where it is organized and has all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
(b) the execution and delivery of this Guaranty and the performance of the
obligations it imposes (i) are within its powers; (ii) have been duly authorized
by all necessary action of its governing body; and (iii) do not violate any law,
conflict with the terms of its articles or agreement of incorporation or
organization, its by-laws or any agreement by which it is bound or require the
consent or approval of any governmental authority or any third party; and
(c) this Guaranty is a valid and binding agreement, enforceable according to its
terms, except as such enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally.

 

11.                               NOTICES.  All notices, requests and other
communications to any party under this Guaranty must be in writing (including
facsimile transmission or similar writing) and must be given to Beneficiary at
the address for Beneficiary set forth in the Limited Liability Company
Agreement, to Guarantor-Affiliated Member at the address for
Guarantor-Affiliated Member set forth in the Limited Liability Company
Agreement, and to Guarantor at the address for Guarantor-Affiliated Member set
forth in the Limited Liability Company Agreement, or in each case as otherwise
specified in a notice by one party to the other in accordance with the Limited
Liability Company Agreement.  Each notice, request or other communication shall
be effective in accordance with the Limited Liability Company Agreement.

 

12.                               MISCELLANEOUS.  No provision of this Guaranty
may be amended, supplemented or modified, or any of its terms and provisions
waived, except by a written instrument executed by Beneficiary and Guarantor. 
No failure on the part of the Beneficiary to exercise, and no delay in
exercising, any right under this Guaranty waives that right; nor does any single
or partial exercise of any right under this Guaranty preclude any other or
further exercise of that or any other right.  The remedies provided in this
Guaranty are cumulative and

 

5

--------------------------------------------------------------------------------


 

not exclusive of any remedies provided by law.  This Guaranty binds Guarantor,
and its successors and assigns, and benefits Beneficiary, and its respective
successors and assigns.  The use of headings does not limit the provisions of
this Guaranty.

 

13.                               ASSIGNMENT OF GUARANTY.  Notwithstanding
anything to the contrary contained in this Guaranty, Guarantor shall not assign,
transfer or otherwise delegate its obligations under this Guaranty without first
obtaining Beneficiary’s prior written consent, which shall be granted or
withheld in Beneficiary’s sole and absolute discretion.  No transfer of
interests in Guarantor or merger involving Guarantor that is permitted under the
Limited Liability Company Agreement shall be deemed to be an assignment that
requires Beneficiary’s consent hereunder.

 

14.                               GOVERNING LAW.  THIS GUARANTY IS TO BE
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
DELAWARE.

 

15.                               CONSENT TO JURISDICTION.  GUARANTOR AND
BENEFICIARY HEREBY CONSENT AND AGREE TO THE EXCLUSIVE JURISDICTION OF ANY UNITED
STATES FEDERAL OR STATE COURT SITTING IN THE STATE OF DELAWARE IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AND GUARANTOR IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
OBJECTION IT MAY NOW OR LATER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A COURT IS AN INCONVENIENT
FORUM.

 

16.                               WAIVER OF JURY TRIAL.  GUARANTOR AND
BENEFICIARY ACKNOWLEDGE AND AGREE THAT ANY CONTROVERSY OR CLAIM WHICH MAY ARISE
UNDER THIS GUARANTY IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE CONTEMPLATED TRANSACTIONS. 
THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A
MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 16) AND EXECUTED BY
EACH OF GUARANTOR AND BENEFICIARY).  THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  IN THE
EVENT OF LITIGATION, THIS GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
above written.

 

 

 

 

GUARANTOR:

 

 

 

ERP OPERATING LIMITED PARTNERSHIP,

 

an Illinois limited partnership

 

 

 

By:

Equity Residential, a Maryland real estate investment trust

 

 

its General Partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[Signature Page — Archstone Parallel Residual JV, LLC (ERPOP)]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

ORGANIZATION CHART FOR THE COMPANY

 

(Final organization chart to be attached following the closing,
pursuant to the terms of the limited liability company agreement)

 

Schedule A-1

--------------------------------------------------------------------------------


 

SCHEDULE B

 

ARCHSTONE SUBSIDIARIES

 

1.  ASN Holdings LLC

 

2.  Archstone Holdings Germany LLC

 

3.  Archstone Management Germany LLC

 

Schedule B-1

--------------------------------------------------------------------------------


 

SCHEDULE C

 

MEMBERS, CAPITAL CONTRIBUTIONS, AND PROPORTIONATE SHARES
(As of February 27, 2013)

 

Member Name and
Address

 

Capital Contribution

 

Proportionate Share

 

AVB Development Transactions, Inc.

671 N. Glebe Road
Suite 800
Arlington, VA 22203

 

$

4,280,000

 

40

%

EQR-Residual JV Member, LLC

Two N. Riverside Plaza
Suite 400
Chicago, Illinois 60606

 

$

6,420,000

 

60

%

TOTALS

 

$

10,700,000

 

100

%

 

Schedule C-1

--------------------------------------------------------------------------------


 

SCHEDULE D

 

GERMANY I PORTFOLIO

 

1.              DeWAG 1. Objektgesellschaft mbH

 

2.              DeWAG 2. Objektgesellschaft mbH

 

3.              DeWAG 3. Objektgesellschaft mbH

 

4.              DeWAG 4. Objektgesellschaft mbH

 

5.              DeWAG 9. Objektgesellschaft B.V.

 

6.              DeWAG 10. Objektgesellschaft B.V.

 

7.              DeWAG 11. Objektgesellschaft B.V.

 

8.              DeWAG 14. Objektgesellschaft B.V.

 

9.              DeWAG 15. Objektgesellschaft B.V.

 

10.       DeWAG 16. Objektgesellschaft B.V.

 

11.       DeWAG 17. Objektgesellschaft B.V.

 

12.       DeWAG 18. Objektgesellschaft B.V.

 

13.       DeWAG 19. Objektgesellschaft B.V.

 

14.       DeWAG 20. Objektgesellschaft B.V.

 

15.       DeWAG 21. Objektgesellschaft B.V.

 

16.       DeWAG 22. Objektgesellschaft B.V.

 

17.       DeWAG 23. Objektgesellschaft B.V.

 

18.       DeWAG 24. Objektgesellschaft B.V.

 

19.       DeWAG 25. Objektgesellschaft B.V.

 

20.       DeWAG 11. Objektgesellschaft B.V.

 

21.       DeWAG JV Holdings 1 B.V.

 

22.       Archstone Deutsche RE Holding GmbH

 

23.       DeWAG Objektgesellschaft II-1 B.V.

 

24.       DeWAG Objektgesellschaft II-2 B.V.

 

Schedule D-1

--------------------------------------------------------------------------------


 

SCHEDULE E

 

TAXES; ALLOCATIONS; RELATED MATTERS

 

A.                                    Target Allocations.

 

After application of Section B of this Schedule E, any remaining items of
Profits and Losses shall be allocated among the Members and to their Capital
Accounts so as to cause the balance of each Member’s Economic Capital Account to
be as nearly equal to such Member’s Target Balance as possible.

 

B.                                    Regulatory Allocations and other
Allocation Rules.

 

Notwithstanding anything in the Agreement to the contrary, the following special
allocations shall be made as follows, and, as appropriate, in the following
order:

 

(1)                                 Items of Company loss and deduction
otherwise allocable to an Member hereunder that would cause such Member
(hereinafter, a “Restricted Holder”) to have a deficit balance in his or her or
its Adjusted Capital Account, or would increase the deficit balance in his or
her or its Adjusted Capital Account, as of the end of the Fiscal Year to which
such items relate shall not be allocated to such Restricted Holder.

 

(2)                                 If there is a net decrease in Company
Minimum Gain for any Fiscal Year (except as a result of conversion or
refinancing of Company indebtedness, certain capital contributions or
revaluation of the Company’s property as further outlined in Treasury Regulation
Sections 1.704-2(d)(4), (f)(2) or (f)(3)), each Member shall be specially
allocated items of Company income and gain for such year (and, if necessary,
subsequent years) in an amount equal to that Member’s share of the net decrease
in Company Minimum Gain.  The items to be so allocated shall be determined in
accordance with Treasury Regulations Section 1.704-2(f).  This Section B(2) is
intended to comply with the minimum gain chargeback requirement in said
Section of the Treasury Regulations and shall be interpreted consistently
therewith.  Allocations pursuant to this Section B(2) shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant hereto.

 

(3)                                 If there is a net decrease in Minimum Gain
Attributable to Member Nonrecourse Debt during any Fiscal Year (other than due
to the conversion, refinancing or other change in the debt instrument causing it
to become partially or wholly nonrecourse, certain capital contributions, or
certain reevaluations of the Company’s property as further outlined in Treasury
Regulations Section 1.704-2(i)(4)), each Member shall be specially allocated
items of Company income and gain for such year (and, if necessary, subsequent
years) in an amount equal to that Member’s share of the net decrease in the
Minimum Gain Attributable to Member Nonrecourse Debt.  The items to be so
allocated shall be determined in accordance with Treasury Regulations
Section 1.704-2(i)(4) and (j)(2).  This Section B(3) is intended to comply with
the minimum gain chargeback requirement with respect to Member Nonrecourse Debt
contained in said Section of the Treasury Regulations and shall be interpreted
consistently therewith.  Allocations pursuant to this Section B(3) shall be made
in proportion to the respective amounts required to be allocated to each Member
pursuant hereto.

 

Schedule E-1

--------------------------------------------------------------------------------


 

(4)                                 In the event an Member unexpectedly receives
any adjustments, allocations or distributions described in Treasury Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), and such Member has an Adjusted
Capital Account Deficit, items of Company income and gain shall be specially
allocated to such Member in an amount and manner sufficient to eliminate the
Adjusted Capital Account Deficit as quickly as possible.  This Section B(4) is
intended to constitute a “qualified income offset” under Treasury Regulations
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

(5)                                 Nonrecourse Deductions for any Fiscal Year
or other applicable period shall be allocated to the Members in accordance with
their Proportionate Share, but only as permitted by the Treasury Regulations.

 

(6)                                 Member Nonrecourse Deductions for any Fiscal
Year or other applicable period shall be specially allocated to the Member that
bears the economic risk of loss for the debt (i.e., the Member Nonrecourse Debt)
in respect of which such Member Nonrecourse Deductions are attributable (as
determined under Treasury Regulations Section 1.704-2(b)(4) and (i)(1)).

 

(7)                                 Allocations to Members whose interests vary
during a year by reason of transfer, redemption, admission, capital
contributions, or otherwise, shall be made as determined by the Management
Committee in accordance with permissible methods under Section 706 of the Code.

 

C.                                    Tax Allocations.

 

(1)                                 Subject to Section C(2), items of income,
gain, loss, deduction and credit to be allocated for income tax purposes
(collectively, “Tax Items”) shall be allocated among the Members on the same
basis as their respective book items, as provided in Sections A and B.

 

(2)                                 If any Company property is subject to
Section 704(c) of the Code or is reflected in the Capital Accounts of the
Members and on the books of the Company at a value that differs from the
adjusted tax basis of such property, then the Tax Items with respect to such
property shall, in accordance with the requirements of Treasury Regulations
Section 1.704-1(b)(4)(i), be shared among the Members in a manner that takes
account of the variation between the adjusted tax basis of the applicable
property and its value in the same manner as variations between the adjusted tax
basis and fair market value of property contributed to the Company are taken
into account in determining the Members’ share of Tax Items under
Section 704(c) of the Code.  The Management Committee is authorized to choose
any reasonable method permitted by the Treasury Regulations pursuant to
Section 704(c) of the Code, including the “remedial allocation” method, the
“curative” method and the “traditional” method.

 

(3)                                 Pursuant to Treasury Regulations
Section 1.752-3, each Member’s interest in Company profits, for purposes of
determining such Member’s shares of excess “nonrecourse liabilities” for such
purpose shall be that Member’s Proportionate Share.

 

(4)                                 Any payment of foreign tax that may be
creditable against any Member’s United States federal income tax liability shall
be allocated to the Members in a manner reasonably determined by the Management
Committee and in accordance with Treasury Regulation 1.704-1(b)(4)(viii).  Other
tax credits shall be allocated to the Members in a manner reasonably determined
by the Management Committee.

 

Schedule E-2

--------------------------------------------------------------------------------


 

(5)                                 The Members are aware of the income tax
consequences of the allocations made by this Agreement and shall report their
shares of Profits and Losses and other items of Company, gross income, gain,
loss and deduction for income tax purposes consistently with this Agreement.

 

D.                                    Tax Classification.

 

It is the intent of the Members that the Company shall always be operated in a
manner consistent with its treatment as a “partnership” for federal, state and
local income and franchise tax purposes.  In accordance therewith, (a) no Member
shall file any election with any taxing authority to have the Company treated
otherwise, and (b) each Member hereby represents, covenants, and warrants that
it shall not maintain a position inconsistent with such treatment.  The
Management Committee shall, except as otherwise required by applicable law,
(i) not cause or permit the Company to elect (A) to be excluded from the
provisions of Subchapter K of the Code, or (B) to be treated as a corporation or
an association taxable as a corporation for any tax purposes; (ii) cause the
Company to make any election reasonably determined to be necessary or
appropriate in order to ensure the treatment of the Company as a partnership for
all tax purposes; (iii) cause the Company to file any required tax returns in a
manner consistent with its treatment as a partnership for tax purposes; and
(iv) not take any action or cause any officer or agent or representative of the
Company to take any action that would be inconsistent with the treatment of the
Company as a partnership for such purposes.

 

E.                                     [Reserved.]

 

F.                                      Additional Tax Matters.

 

(1)                                 The Tax Matters Member shall be the sole
signatory to any federal, state, local and foreign tax on behalf of the Company,
except to the extent any other Person is required by law to also sign such
returns.

 

(2)                                 The Tax Matters Partner shall take no action
in such capacity without the authorization or consent of the other Members,
other than (after reasonable notice to the other Member) such action as the Tax
Matters Partner may be required to take by applicable law.  The Tax Matters
Partner shall comply with the responsibilities outlined in Sections 6222 through
6232 of the Code.

 

(3)                                 The Tax Matters Partner shall not enter into
any extension of the period of limitations for making assessments on behalf of
the Members without first obtaining the written consent of each Member.

 

(4)                                 The Tax Matters Partner shall not bind the
Company to a settlement agreement without obtaining the written concurrence of
the other Members.  For purposes of this Section F(4), the term “settlement
agreement” shall include a settlement agreement at either an administrative or
judicial level.  Any Member that enters into a settlement agreement with respect
to any Company items (within the meaning of Section 6231(a)(3) of the Code)
shall notify the other Members of such settlement agreement and its terms within
ninety (90) calendar days after the date of settlement.

 

Schedule E-3

--------------------------------------------------------------------------------


 

(5)                                 The provisions of this Section F shall
survive the termination of the Company or the termination of any Member’s
interest in the Company and shall remain binding on the Members (with respect to
the period of time during which such Person is a Member) for a period of time
necessary to resolve with the Internal Revenue Service or the United States
Department of the Treasury any and all matters regarding the United States
federal income taxation of the Company.

 

(6)                                 The Tax Matters Partner, in its capacity as
the Tax Matters Partner, shall be reimbursed by the Company for any third party
out-of-pocket costs and expenses reasonably incurred by it in the performance of
its duties as Tax Matters Partner.  No Member shall be reimbursed by the Company
for any costs and expenses incurred by such Member in pursuing on its own behalf
any of its rights to file petitions, seek judicial review, etc. under this
Section F or in participating in Company-level administrative or judicial tax
proceedings unless the other Member, in its sole discretion, agrees to such
reimbursement.

 

(7)                                 During any Company income tax audit or other
income tax controversy with any governmental agency, the Tax Matters Partner
shall keep the Members informed of all material facts and developments on a
reasonably prompt basis.  Prompt notice shall be given to the Members upon
receipt of advice that the Internal Revenue Service or other taxing authority
intends to examine any income tax return, or records or books of the Company.

 

(8)                                 The cost of any adjustments to all Members
and the cost of any resulting audits or adjustments of Members shall be borne
solely by the Members without reimbursement by the Company.

 

Schedule E-4

--------------------------------------------------------------------------------


 

SCHEDULE F

 

AUTHORIZED DOCUMENTS

 

1.  Documents on attached list if any.

 

Schedule F-1

--------------------------------------------------------------------------------


 

SCHEDULE G

 

ALLOCATION OF RESPONSIBILITIES/

FUNCTIONS TO DESIGNATED MEMBERS

 

(Attached)

 

Schedule G-1

--------------------------------------------------------------------------------


 

Archstone Acquisition

AVB/EQR - Transition Issues/Wind-Down List

Updated February 25, 2013

 

 

 

 

 

Follow

 

Owner

Area/Issue

 

Items to be considered—as applicable

 

Properties

 

EQR

 

AVB

 

 

 

 

 

 

 

 

 

Risk Management (GL, WC, property)

 

Manage claims for preclose period and parking lot coverage and claims

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

Corporate Maintenance

 

File doing business qualifications where needed; file annual statements with
applicable Secretary of State; maintain minute book, member list and
organizational documents

 

N

 

X

 

 

 

 

 

 

 

 

 

 

 

Legal

 

Manage litigation claims for preclose period (includes and not limited to
property, employment)

 

N

 

X

 

 

 

 

 

 

 

 

 

 

 

Office Leases

 

Includes lease terms or sublets, sale of office furniture, etc.

 

N

 

X

 

 

 

 

 

 

 

 

 

 

 

Benefit Plans

 

401(k) - administration for wind-down, transition and parking lot JV

 

N

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

COBRA - administration for wind-down, transition and parking lot JV

 

N

 

X

 

 

 

 

 

 

 

 

 

 

 

Federal, State and franchise tax

 

Manage oversight of 2012 and 2013 stub period tax returns - to be prepared by
ASN

 

N

 

X

 

 

 

 

 

 

 

 

 

 

 

See more detail below for services

 

Manage historical audits/litigation/issues

 

N

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

2013 and future tax returns for parking lot JV and tax protection JV

 

N

 

X

 

 

 

 

 

 

 

 

 

 

 

Books and Records, JV-Level Reporting

 

maintain accounting and contractual records; “umbrella” quarterly and annual
reporting for parking lot JV

 

N

 

 

 

X

 

 

 

 

 

 

 

 

 

Germany Operational oversight

 

Management oversight of ASN European business, including fund team, DeWag,
legal, financing and accounting

 

Y

 

X

 

 

 

 

 

 

 

 

 

 

 

Manage JV Parking lot accounting

 

Germany - accounting, reporting, tax returns

 

N

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

SWIB - accounting, reporting, tax returns

 

Y

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

Development - National Gateway, Harlem

 

Y

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

Transition accounting - payroll and other compensation, cash
receipts/disbursements, etc.

 

N

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

Other - liabilities (coordination with legal, risk, etc.), consolidation, etc.

 

N

 

 

 

X

 

 

 

 

 

 

 

 

 

Cash management/oversight
See further detail below

 

Provide oversight over cash receipts post-close (collect and distribute)

 

Y

 

 

 

X

 

 

 

 

 

 

 

 

 

(lead admin members handle cash management for JVs they handle (i.e. AVB - SWIB)

 

Provide oversight of disbursements (A/P and wire transfers) post-close

 

Y

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

Provide cash forecasts and funding requirements post-close

 

Y

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

Maintain/wind-down bank accounts

 

Y

 

 

 

X

 

 

 

 

 

 

 

 

 

Payroll and HR related items

 

Employment claims/issues for termed/former employees/ employee verification -
pkg lot and disposed only

 

Y

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

Filing of 2012 ASN W-2s (to be done by ASN)

 

N

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

Filing of 2013 ASN W-2s (to be done by ASN)

 

N

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

Escheatment of Payroll

 

N

 

 

 

X

 

 

 

 

 

 

 

 

 

Real Estate tax claims

 

Management of appeals/questions/issues regarding disposed and parking lot assets

 

Y

 

 

 

X

 

--------------------------------------------------------------------------------


 

 

 

 

 

Follow

 

Owner

Area/Issue

 

Items to be considered—as applicable

 

Properties

 

EQR

 

AVB

Accounts payable related items

 

Sales and use taxes - filing requirements to go with property (to be done by
ASN) - pkg lot and disposed (if not done by ASN) only

 

Y

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

2013 1099’s (to be done by ASN) - pkg lot and disposed (if not done by ASN) only

 

Y

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

A/P historical vendor questions - questions will follow the property - pkg lot
and disposed only

 

Y

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

Manage any vendor rebates

 

Y

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

Escheatment of Accounts payable preclose period

 

Y

 

 

 

X

 

 

 

 

 

 

 

 

 

Collections of resident accounts

 

Collections of resident accounts (follow the property) pkg lot and disposed only

 

X

 

 

 

X

 

More detail on tax services  -

 ***management/oversight of, and assistance as needed with, the completion of
tax return compliance obligations by the Archstone personnel for the 2012 tax
year and short period ending with our closing in 2013

 

· negotiation and approval of services and expenses contracted with
vendors/consultants

· regular communication and decision-making related to notices and assessments
from taxing authorities

· provision of support for audits

· tax related services relative to the tax protection joint venture and Germany

· general consulting relative to transition and integration matters (ie.
Software/IT, Data migration, historical files and storage, etc.).

 

Further detail re Cash Management/Bank Accounts:

 

THE GENERAL RESIDUAL JV BANK ACCOUNT WILL COME UNDER THE “CASH MANAGEMENT”
OVERSIGHT TO BE PROVIDED BY AVB, WITH 2 CHECK SIGNERS FROM EACH OF AVB & EQR.  
THERE WILL BE SOME ADDITIONAL DETAIL TO BE WORKED OUT ON WIRE AUTHORIZATION
PROTOCOL WHERE MUTUAL APPROVAL NECESSARY FOR WIRES OF A CERTAIN SIZE (OTHER THAN
REPETITIVE PAYMENTS AFTER APPROVAL OF INITIAL WIRE).

 

--------------------------------------------------------------------------------


 

SCHEDULE H

 

FEES

 

(To be attached following the closing, pursuant to
the terms of the limited liability company agreement)

 

Schedule H-1

--------------------------------------------------------------------------------